EXHIBIT 10.1

 
 
EXECUTION VERSION
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
GUARANTEE AND COLLATERAL AGREEMENT
 
made by
 
 
 
ACCESS INTEGRATED TECHNOLOGIES, INC.,
 
 
and
 
 
certain of its Subsidiaries,
 
 
in favor of
 
 
SAGEVIEW CAPITAL MASTER, L.P.,
 
as Collateral Agent
 
 
Dated as of August 11, 2009
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
 
SECTION 1.
DEFINED TERMS
1

 
1.1
Definitions
1

 
1.2
Other Definitional Provisions
5

 
SECTION 2.
GUARANTEE
5

 
2.1
Guarantee
5

 
2.2
Right of Contribution
6

 
2.3
No Subrogation
6

 
2.4
Amendments, etc. with respect to the Company Obligations
7

 
2.5
Guarantee Absolute and Unconditional
7

 
2.6
Reinstatement
8

 
2.7
Payments
8

 
SECTION 3.
GRANT OF SECURITY INTEREST
8

 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
9

 
4.1
Title; No Other Liens
9

 
4.2
Perfected First Priority Liens
9

 
4.3
Jurisdiction of Organization; Chief Executive Office
10

 
4.4
Inventory and Equipment
10

 
4.5
[Reserved
10

 
4.6
Investment Property
10

 
4.7
Receivables
10

 
4.8
Contracts
11

 
4.9
Intellectual Property
11

 
4.10
Commercial Tort Claims
12

 
4.11
Deposit Accounts and Securities Accounts
12

 
SECTION 5.
COVENANTS
12

 
5.1
Delivery of Instruments, Certificated Securities and Chattel Paper
12

 
5.2
Maintenance of Insurance
12

 
5.3
Payment of Obligations
12

 
5.4
Maintenance of Perfected Security Interest; Further Documentation
13

 
5.5
Changes in Name, etc
13

 
5.6
Notices
13

 
5.7
Investment Property
13

 
5.8
Receivables
14

 
5.9
Contracts
14

 
5.10
Intellectual Property
15

 
5.11
Commercial Tort Claims.
16

 
SECTION 6.
REMEDIAL PROVISIONS
16

 
6.1
Certain Matters Relating to Receivables
16

 
6.2
Communications with Obligors; Grantors Remain Liable
17

 
6.3
Pledged Stock
17


 


i
 
 
 

--------------------------------------------------------------------------------

 

 
6.4
Proceeds to be Turned Over To Collateral Agent
18

 
6.5
Application of Proceeds
18

 
6.6
Code and Other Remedies
19

 
6.7
Control Agreements
19

 
6.8
Registration Rights
20

 
6.9
Subordination
20

 
6.10
Deficiency
20

 
SECTION 7.
CASH COLLATERAL CONTROL AGREEMENT
21

 
7.1
Interest Payments
21

 
7.2
Return of Interest
21

 
7.3
Termination
21

 
SECTION 8.
THE COLLATERAL AGENT
21

 
8.1
Appointment
21

 
8.2
Delegation of Duties
22

 
8.3
Exculpatory Provisions
22

 
8.4
Reliance by the Collateral Agent
22

 
8.5
Payment of Expenses
23

 
8.6
Indemnification
23

 
8.7
Collateral Agent’s Appointment as Attorney-in-Fact, etc
24

 
8.8
Duty of Collateral Agent
25

 
8.9
Execution of Financing Statements
25

 
8.10
Authority of Collateral Agent
25

 
8.11
Successor Collateral Agent
26

 
8.12
Collateral Agent’s Duties
26

 
8.13
Right to Realize on Collateral and Enforce Guarantees
26

 
8.14
Information as to Holders
27

 
SECTION 9.
MISCELLANEOUS
27

 
9.1
Amendments in Writing
27

 
9.2
Notices
27

 
9.3
No Waiver by Course of Conduct; Cumulative Remedies
27

 
9.4
Enforcement Expenses; Indemnification
28

 
9.5
Successors and Assigns
28

 
9.6
Set-Off
28

 
9.7
Counterparts
28

 
9.8
Severability
28

 
9.9
Section Headings
29

 
9.10
Integration
29

 
9.11
GOVERNING LAW
29

 
9.12
Submission To Jurisdiction; Waivers
29

 
9.13
Acknowledgements
29

 
9.14
Additional Grantors
30

 
9.15
Releases
30

 
9.16
WAIVER OF JURY TRIAL
30



 
SCHEDULES
 
Schedule 1                      Notice Addresses

 
ii
 
 
 

--------------------------------------------------------------------------------

 

Schedule 2                      Investment Property
Schedule 3                      Perfection Matters
Schedule 4                      Jurisdictions of Organization and Chief
Executive Offices
Schedule 5                      Inventory and Equipment Locations
Schedule 6                      Intellectual Property
Schedule 7                      Contracts
Schedule 8                      Commercial Tort Claims
Schedule 9                      Deposit Accounts and Securities Accounts


ANNEXES


Annex 1                          Form of Assumption Agreement
Annex 2                          Form of Deposit Account Control Agreement
Annex 3                          Form of Securities Account Control Agreement

 
iii
 
 
 

--------------------------------------------------------------------------------

 



GUARANTEE AND COLLATERAL AGREEMENT
 
GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 11, 2009, made by Access
Integrated Technologies, Inc. (the “Company”) and each of the Subsidiaries of
the Company signatories hereto (together with the Company and any other
Subsidiary of the Issuer that may from time to time become a party hereto as
provided herein, the “Grantors”) in favor of Sageview Capital Master, L.P., as
collateral agent for the holders (the “Holders”) from time to time of the Notes
(as defined below) (in such capacity, together with its successors and permitted
assigns, the “Collateral Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Securities Purchase Agreement, dated as of August 11,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”), between the Company and the purchasers
identified therein (the “Purchasers”), the Purchasers have agreed to purchase
$75 million in aggregate principal amount of the Company’s Senior Secured Notes
(the “Notes”) upon the terms and subject to the conditions set forth therein;
 
WHEREAS, the Company is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the Notes will be used in part to enable the Company to
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;
 
WHEREAS, the Company and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
purchase of the Notes under the Securities Purchase Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase the Notes that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Holders;
 
NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Securities Purchase Agreement and to purchase the Notes
thereunder, each Grantor hereby agrees with the Collateral Agent, for the
benefit of the Holders, as follows:
 
 
SECTION 1.    DEFINED TERMS
 
1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Notes and used herein shall have the meanings given to them in the Notes,
and the following terms are used herein as defined in the New York
UCC:  Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Farm Products, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights and Supporting Obligations.
 
(b)      The following terms shall have the following meanings:
 
“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
 

Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

2 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Collateral Control Agreement”: the Account Control Agreement, dated as of
August 11, 2009, among the Company, the Collateral Agent and UBS.
 
“Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.4.
 
“Company Obligations”:  the collective reference to the unpaid principal of and
interest on the Notes and all other obligations and liabilities of the Company
(including, without limitation, interest accruing at the then applicable rate
provided in the Notes after the maturity of the Notes and interest accruing at
the then applicable rate provided in the Notes after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Collateral Agent or
any Holder, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Notes, this Agreement, the other Note Documents or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
the Holders that are required to be paid by the Company pursuant to the terms of
any of the foregoing agreements).
 
“Contracts”:  the contracts and agreements listed in Schedule 7, as the same may
be amended, supplemented or otherwise modified from time to time, including,
without limitation, (i) all rights of any Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of any
Grantor to damages arising thereunder and (iii) all rights of any Grantor to
perform and to exercise all remedies thereunder.
 
“Control Agreement”: a deposit account control agreement or a securities account
control agreement, as applicable, enabling the Collateral Agent to obtain
“control” (within the meaning of the New York UCC) of any such accounts,
substantially in the form of Annex 2 or Annex 3, as applicable, or otherwise
reasonably satisfactory to the Collateral Agent.  
 
“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
 
“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright,
 

 
 

--------------------------------------------------------------------------------

3

including, without limitation, the grant of rights to manufacture, distribute,
exploit and sell materials derived from any Copyright.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
“Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Funding Office”:  the office of the Collateral Agent specified on Schedule 1 or
such other office as may be specified from time to time by the Collateral Agent
as its funding office by written notice to the Company.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Note Document,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
the Holders that are required to be paid by such Guarantor pursuant to the terms
of this Agreement or any other Note Document).
 
“Guarantors”:  the collective reference to each Grantor other than the Company.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
 
“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Company or any of its Subsidiaries.
 
“Interest Reserve Account”: the “Cash Collateral Account” as such term is
defined in the Cash Collateral Control Agreement.
 
“Interest Reserve Cash Collateral”: the “Cash Collateral” as such term is
defined in the Cash Collateral Control Agreement.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting
 

 
 

--------------------------------------------------------------------------------

4

Stock excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes and all
Pledged Stock.
 
“Investment Property Issuers”:  the collective reference to each issuer of any
Investment Property.
 
“Majority Holders”: at any time, Holders holding Notes in an aggregate
outstanding principal amount representing more than 50% of the aggregate
outstanding principal amount of all Notes.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Note Documents”: the collective reference to the Notes, the Securities Purchase
Agreement, this Agreement and the Control Agreements.
 
“Note Percentage”: with respect to any Holder at any time, the percentage which
the principal amount of such Holder’s Note then outstanding constitutes of the
aggregate principal amount of the Notes then outstanding.
 
“Obligations”:  (i) in the case of the Company, the Company Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
 
“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
 
“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
“Person”:  any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
 
“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary be required to be pledged
hereunder.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 

 
 

--------------------------------------------------------------------------------

5

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Sageview”: Sageview Capital Master, L.P.
 
“Secured Parties”:  the collective reference to the Collateral Agent and the
Holders.
 
“Securities Account”:  as defined in the Uniform Commercial Code of any
applicable jurisdiction.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.
 
“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
“UBS”: UBS Financial Services Inc.
 
1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
 
SECTION 2.     GUARANTEE
 
2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Collateral Agent,
for the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
 

 
 

--------------------------------------------------------------------------------

6

performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Company Obligations.
 
(b)           Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Note Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
(c)           Each Guarantor agrees that the Company Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Collateral Agent or any Holder
hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Company Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full.
 
(e)           No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any Holder from the Company, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Company Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Company Obligations or any payment received or collected from
such Guarantor in respect of the Company Obligations), remain liable for the
Company Obligations up to the maximum liability of such Guarantor hereunder
until the Company Obligations are paid in full.
 
2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Collateral Agent and the Holders, and each Guarantor shall
remain liable to the Collateral Agent and the Holders for the full amount
guaranteed by such Guarantor hereunder.  For purposes of this Agreement, the
proportionate share of any Guarantor shall be determined by dividing the net
worth of such Guarantor at the time of determination by the aggregate net worth
of all Guarantors at such time.
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any Holder, no Guarantor shall be entitled to be subrogated
to any of the rights of the Collateral Agent or any Holder against the Company
or any other Guarantor or any collateral security or guarantee or right of
offset held by the Collateral Agent or any Holder for the payment of the Company
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Collateral Agent and the Holders by the Company on account of the Company
Obligations are paid in full.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Company
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor as agent for the Collateral Agent and shall, forthwith upon receipt by
such Guarantor, be turned over to the Collateral Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
 

 
 

--------------------------------------------------------------------------------

7

Collateral Agent, if required), shall be considered to be a payment in respect
of the Company Obligations and shall be applied by the Collateral Agent pro rata
among the Holders based on their respective Note Percentages against the Company
Obligations, whether matured or unmatured, in such order (after payment of all
unpaid fees and expenses of the Collateral Agent) as the Collateral Agent
(acting at the direction of the Majority Holders) may determine.
 
2.4           Amendments, etc. with respect to the Company Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Company
Obligations made by the Collateral Agent or any Holder may be rescinded by the
Collateral Agent or such Holder and any of the Company Obligations continued,
and the Company Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released, and the Notes and the other Note Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
or any Holder for the payment of the Company Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Collateral Agent nor any Holder
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Company Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.
 
2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Company Obligations and notice of or proof of reliance by the Collateral Agent
or any Holder upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Company Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Company and any of the
Guarantors, on the one hand, and the Collateral Agent and the Holders, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Company or any of the Guarantors with
respect to the Company Obligations.  Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Notes or any other Note Document, any of the
Company Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any Holder, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Company or any other Person against the
Collateral Agent or any Holder, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Company or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Company for the Company Obligations, or of such Guarantor under
the guarantee contained in this Section 2, in bankruptcy or in any other
instance.  When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Collateral Agent or any Holder
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Company Obligations or any right of offset with respect thereto, and any
failure by the Collateral Agent or any Holder to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Company, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Company, any other Guarantor or any other Person or any such collateral
security,
 

 
 

--------------------------------------------------------------------------------

8

guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Collateral
Agent or any Holder against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.
 
2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Company Obligations is rescinded or
must otherwise be restored or returned by the Collateral Agent or any Holder
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Collateral Agent without set-off or counterclaim
in Dollars at the Funding Office.
 
 
SECTION 3.    GRANT OF SECURITY INTEREST
 
Each Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, all of the following property now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Contracts;
 
(d)           all Deposit Accounts;
 
(e)           the Interest Reserve Cash Collateral;
 
(f)           the Interest Reserve Account;
 
(g)           all Documents;
 
(h)           all Equipment;
 
(i)           all Fixtures;
 
(j)           all General Intangibles;
 
(k)           all Instruments;
 
(l)           all Intellectual Property;
 
(m)           all Inventory;
 

 
 

--------------------------------------------------------------------------------

9

(n)           all Investment Property;
 
(o)           all Letter-of-Credit Rights;
 
(p)           all Commercial Tort Claims;
 
(q)           all other personal property not otherwise described above (except
for any personal property specifically excluded from any clause in this section
below, and any personal property specifically excluded from any defined term
used in any clause of this section above);
 
(r)           all books and records pertaining to the Collateral; and
 
(s)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, lease, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Stock
or Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
lease, agreement, instrument or other document or shareholder or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law.
 
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Collateral Agent and the Purchasers to enter into the Securities
Purchase Agreement and to purchase the Notes thereunder, each Grantor hereby
represents and warrants to the Collateral Agent and each Holder that:
 
4.1           Title; No Other Liens.  Except for the security interest granted
to the Collateral Agent for the ratable benefit of the Secured Parties pursuant
to this Agreement and the other Liens permitted to exist on the Collateral by
the Notes, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others.  No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Notes.  For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant
licenses to third parties to use Intellectual Property owned or developed by a
Grantor.  For purposes of this Agreement and the other Note Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual
Property.  Each of the Collateral Agent and each Holder understands that any
such licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Collateral Agent to utilize, sell, lease
or transfer the related Intellectual Property or otherwise realize value from
such Intellectual Property pursuant hereto.
 
4.2           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) constitute valid and, except to the extent
otherwise expressly permitted by this Agreement or Section
 

 
 

--------------------------------------------------------------------------------

10 

4.25 of the Securities Purchase Agreement, perfected security interests in all
of the Collateral in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 8(d) of the Notes).
 
4.3           Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4.  Such Grantor has furnished to the
Collateral Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.
 
4.4           Inventory and Equipment.  On the date hereof, the Inventory and
the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
 
4.5           [Reserved.]
 
4.6           Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Investment Property Issuer (other than any
Immaterial Subsidiary) owned by such Grantor or, in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Investment Property Issuer.
 
(b)           To such Grantor’s knowledge, all the shares of the Pledged Stock
have been duly and validly issued and are fully paid and nonassessable.
 
(c)           To such Grantor’s knowledge, each of the Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 8(d) of the Notes).
 
4.7           Receivables.  (a)  No amount payable to such Grantor under or in
connection with any Receivables in an amount greater than $100,000 individually
or $250,000 in the aggregate is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent.
 
(b)           None of the obligors on any Receivables is a Governmental
Authority.
 
(c)           The amounts represented by such Grantor to the Holders from time
to time as owing to such Grantor in respect of the Receivables will at such
times be accurate to such Grantor’s knowledge, provided that unless an Event of
Default has occurred and is continuing, nothing in this Section 4.7(c) shall
prevent a Guarantor from settling, compromising or otherwise managing its
Receivables in the ordinary course of business.
 

 
 

--------------------------------------------------------------------------------

11 

4.8           Contracts.  (a)    No consent of any party (other than such
Grantor) to any Contract is required, or purports to be required, in connection
with the execution, delivery and performance of this Agreement, except as has
been obtained.
 
(b)           Each Contract is in full force and effect and constitutes a valid
and legally enforceable obligation of the Grantor and, to the Grantor’s
knowledge, the other parties thereto, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
(c)           No consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by the Grantor and, to the Grantor’s knowledge, the other parties
thereto, other than those which have been duly obtained, made or performed and
are in full force and effect.
 
(d)           Neither such Grantor nor (to such Grantor’s knowledge) any of the
other parties to the Contracts is in material default in the performance or
observance of any of the terms of the Contracts.
 
(e)           To the Grantor’s knowledge, as of the date hereof, the right,
title and interest of such Grantor in, to and under the Contracts are not
subject to any defenses, offsets, counterclaims or claims.
 
(f)           Such Grantor has delivered to the Collateral Agent a complete and
correct copy of each Contract, including all amendments, supplements and other
modifications thereto.
 
(g)           No amount payable to such Grantor in excess of $100,000
individually or $250,000 in the aggregate under or in connection with any
Contracts is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Collateral Agent.
 
(h)           None of the parties to any Contract is a Governmental Authority.
 
4.9           Intellectual Property.  (a)  Schedule 6 lists all Intellectual
Property owned by such Grantor in its own name on the date hereof.
 
(b)           On the date hereof, all Intellectual Property necessary to such
Grantor’s business is valid, subsisting, unexpired and enforceable, has not been
abandoned and does not infringe the intellectual property rights of any other
Person.
 
(c)           Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.
 
(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.
 
(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a material adverse
effect on the value of any Intellectual Property.
 

 
 

--------------------------------------------------------------------------------

12

4.10           Commercial Tort Claims
 
(a)           On the date hereof, except to the extent set forth in Schedule 8,
to such Grantor’s knowledge it does not have rights in any Commercial Tort
Claims with potential value in excess of $100,000 individually or $250,000 in
the aggregate.
 
(b)           Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.11 hereof against such Grantor in the
jurisdiction specified for such Grantor in Schedule 3 hereto, the security
interest granted in such Commercial Tort Claim will constitute a valid perfected
security interest in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 8(d) of the Notes).
 
4.11           Deposit Accounts and Securities Accounts.  Schedule 9 sets forth
all of such Grantor’s Deposit Accounts and Securities Accounts as of the date
hereof.
 
 
SECTION 5.    COVENANTS
 
Each Grantor covenants and agrees with the Collateral Agent and the Holders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full:
 
5.1           Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security or Chattel
Paper in excess of $100,000 individually or $250,000 in the aggregate, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Collateral Agent, duly indorsed in a manner reasonably
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement.
 
5.2           Maintenance of Insurance.  (a)  Such Grantor will maintain, with
financially sound and reputable companies, insurance policies (i) insuring the
Inventory and Equipment against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Collateral Agent and (ii) to
the extent requested by the Collateral Agent, insuring such Grantor and the
Collateral Agent, as their interests may appear, against liability for personal
injury and property damage relating to such Inventory and Equipment, such
policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Collateral Agent.
 
(b)           All such insurance shall (i) provide that the issuing insurer will
endeavor to mail 30 days written notice to the Collateral Agent of any
cancellation of any such insurance, (ii) name the Collateral Agent as insured
party or loss payee and (iii) be reasonably satisfactory in all other respects
to the Collateral Agent.
 
(c)           The Company shall deliver to the Collateral Agent and the Holders
a report of a reputable insurance broker with respect to such insurance
substantially concurrently with each delivery of the Company’s audited annual
financial statements and such supplemental reports with respect thereto as the
Majority Holders may from time to time reasonably request.
 
5.3           Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and
 

 
 

--------------------------------------------------------------------------------

13

governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including,
without limitation, claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves as required by GAAP with respect thereto have been
provided on the books of such Grantor and such proceedings could not reasonably
be expected to result in the sale, forfeiture or loss of any material portion of
the Collateral or any interest therein.
 
5.4           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Note Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Collateral Agent and the Holders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent may reasonably request, all in reasonable
detail.
 
(c)           At any time and from time to time, upon the written request of the
Collateral Agent (acting at the direction of the Majority Holders), and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) filing any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any appropriate jurisdiction with respect to the
security interests created hereby and (ii) in the case of Investment Property,
Deposit Accounts, Letter-of-Credit Rights and any other relevant Collateral
having a value in excess of $100,000 individually or $250,000 in the aggregate,
taking any actions necessary to enable the Collateral Agent to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto.
 
5.5           Changes in Name, etc.  Such Grantor will not, except upon 15 days’
prior written notice to the Collateral Agent and delivery to the Collateral
Agent of all additional executed financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein, (i)
change its jurisdiction of organization or the location of its chief executive
office or sole place of business or principal residence from that referred to in
Section 4.3 or (ii) change its name.
 
5.6           Notices.  Such Grantor will advise the Collateral Agent promptly,
in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or Liens
permitted under the Notes) on any of the Collateral which would adversely affect
the ability of the Collateral Agent to exercise any of its remedies hereunder;
and
 
(b)           of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
5.7           Investment Property.  (a)  If such Grantor shall become entitled
to receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Investment
 

 
 

--------------------------------------------------------------------------------

14

Property Issuer, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Collateral Agent
and deliver the same forthwith to the Collateral Agent in the exact form
received, duly indorsed by such Grantor to the Collateral Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Grantor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Obligations.  Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Investment Property Issuer shall be paid over to the Collateral Agent to be held
by it hereunder as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Investment Property Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations.  If any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property as agent for the Collateral
Agent, as additional collateral security for the Obligations.
 
(b)           Without the prior written consent of the Collateral Agent (acting
at the direction of the Majority Holders), such Grantor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Notes), (ii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except as permitted by the Notes or (iii) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof.
 
(c)           In the case of each Grantor which is an Investment Property
Issuer, such Investment Property Issuer agrees that (i) it will be bound by the
terms of this Agreement relating to the Investment Property issued by it and
will comply with such terms insofar as such terms are applicable to it, (ii) it
will notify the Collateral Agent promptly in writing of the occurrence of any of
the events described in Section 5.7(a) with respect to the Investment Property
issued by it and (iii) the terms of Sections 6.3(c) and 6.8 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.8 with respect to the Investment Property issued
by it.
 
5.8           Receivables.  (a)  Other than in the ordinary course of business
consistent with reasonable business practice, such Grantor will not (i) grant
any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable, (iv)
allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof in any material respect.
 
(b)           Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.
 
5.9           Contracts.  (a)  Such Grantor will perform and comply in all
material respects with all its obligations under the Contracts.
 

 
 

--------------------------------------------------------------------------------

15

(b)           Such Grantor will not amend, modify, terminate or waive any
provision of any Contract in any manner which could reasonably be expected to
materially adversely affect the value of such Contract as Collateral, other than
in the ordinary course of business consistent with reasonable business
practices.
 
(c)           Such Grantor will use reasonable business judgment in exercising
the material rights which it may have under each Contract (other than any right
of termination).
 
(d)           Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it relating in any way to any
Contract that questions the validity or enforceability of such Contract.
 
5.10           Intellectual Property.  (a)  Such Grantor (either itself or
through licensees) will (i) continue to use each Trademark necessary to its
business on each and every trademark class of goods applicable to its current
line as reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.
 
(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any Patent necessary to its business may
become forfeited, abandoned or dedicated to the public.
 
(c)           Such Grantor (either itself or through licensees) (i) will employ
each Copyright necessary to its business and (ii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby any material portion of any such Copyright may become invalidated or
otherwise impaired.  Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of any such Copyright may fall into the
public domain.
 
(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property necessary to its business to
infringe the intellectual property rights of any other Person.
 
(e)           Such Grantor will notify the Collateral Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Intellectual Property necessary to its business may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any such
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.
 
(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs.  Upon request of the Collateral
Agent, such Grantor shall execute and deliver, and have recorded, any and all
 

 
 

--------------------------------------------------------------------------------

16

agreements, instruments, documents, and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby.
 
(g)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property necessary to its
business, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
 
(h)           In the event that any Intellectual Property necessary to its
business is infringed, misappropriated or diluted by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.
 
5.11           Commercial Tort Claims. (a)  If such Grantor shall obtain an
interest in any Commercial Tort Claims with a potential value in excess of
$100,000 individually or $250,000 in the aggregate, such Grantor shall within 30
days of obtaining such interest sign and deliver documentation reasonably
acceptable to the Collateral Agent granting a security interest under the terms
and provisions of this Agreement in and to such Commercial Tort Claim.
 
SECTION 6.    REMEDIAL PROVISIONS
 
6.1           Certain Matters Relating to Receivables.  (a)  After the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications.  At any
time and from time to time, upon the Collateral Agent’s reasonable request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others reasonably satisfactory to the Collateral Agent to
furnish to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
 
(b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Collateral Agent’s direction and
control, and the Collateral Agent (at the direction of the Majority Holders) may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default.  If required by the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Holders only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor.  Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.
 
 
 

--------------------------------------------------------------------------------

17

(c)           After the occurrence and during the continuance of an Event of
Default, at the Collateral Agent’s request, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.
 
6.2           Communications with Obligors; Grantors Remain Liable.  (a)  The
Collateral Agent (acting at the direction of the Majority Holders) in its own
name or in the name of others may at any time after the occurrence and during
the continuance of an Event of Default communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the Collateral
Agent’s satisfaction the existence, amount and terms of any Receivables or
Contracts.
 
(b)           Upon the request of the Collateral Agent (acting at the direction
of the Majority Holders) at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify obligors on the
Receivables and parties to the Contracts that the Receivables and the Contracts
have been assigned to the Collateral Agent for the ratable benefit of the
Secured Parties and that payments in respect thereof shall be made directly to
the Collateral Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Collateral Agent nor any Holder shall have any obligation
or liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any Holder of any payment relating thereto, nor shall the
Collateral Agent or any Holder be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
6.3           Pledged Stock.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Investment Property Issuer and consistent
with past practice, to the extent permitted in the Notes, and to exercise all
voting and corporate or other organizational rights with respect to the
Investment Property; provided, however, that no vote shall be cast or corporate
or other organizational right exercised or other action taken which, in the
Collateral Agent’s reasonable judgment, would impair the Collateral in any
material respect or which would be inconsistent with or result in any violation
of any provision of the Notes, this Agreement or any other Note Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent (acting at the direction of the Majority Holders) shall give
notice of its intent to exercise such rights to the relevant Grantor or
Grantors, (i) the Collateral Agent shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Obligations in such order as the
Collateral Agent (acting at the direction of the Majority Holders) may
determine, and (ii) any or all of the Investment Property shall be registered in
the name of the Collateral Agent or its nominee, and the Collateral Agent or its
nominee (acting at the direction of the Majority Holders) may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Investment
Property Issuer or Investment Property
 

 
 

--------------------------------------------------------------------------------

18

Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Investment Property Issuer, or upon the exercise
by any Grantor or the Collateral Agent of any right, privilege or option
pertaining to such Investment Property, and in connection therewith, the right
to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
 
(c)           Each Grantor hereby authorizes and instructs each Investment
Property Issuer of any Investment Property pledged by such Grantor hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Investment Property Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Investment Property directly to the Collateral
Agent.
 
6.4           Proceeds to be Turned Over To Collateral Agent.  In addition to
the rights of the Collateral Agent and the Holders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other near-cash items shall be held by such Grantor as agent for the Collateral
Agent, and shall, forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required).  All Proceeds received by
the Collateral Agent hereunder shall be held by the Collateral Agent in a
Collateral Account maintained under its sole dominion and control.  All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
as agent for the Collateral Agent) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 6.5.
 
6.5           Application of Proceeds.  At such intervals as may be agreed upon
by the Company and the Collateral Agent (acting at the direction of the Majority
Holders), or, if an Event of Default shall have occurred and be continuing, at
any time at the Collateral Agent's election (acting at the direction of the
Majority Holders), the Collateral Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations,
pro rata among the Holders based on their respective Note Percentages (after
payment of all unpaid fees and expenses of the Collateral Agent) in the
following order:
 
First, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Holders according to the amounts of the Obligations then due and owing
and remaining unpaid to the Holders;
 
Second, to the Collateral Agent, for application by it towards prepayment of the
Obligations, pro rata among the Holders according to the amounts of the
Obligations then held by the Holders; and
 
Third, any balance remaining after the Obligations shall have been paid in full
shall be paid over to the Company or to whomsoever may be lawfully entitled to
receive the same.
 

 
 

--------------------------------------------------------------------------------

19

6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Collateral Agent (acting at the direction of the Majority
Holders), on behalf of the Holders, may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable
law.  Without limiting the generality of the foregoing, the Collateral Agent
(acting at the direction of the Majority Holders), without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Collateral Agent or any Holder shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the Holders hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations pro rata among the Holders
based on their respective Note Percentages, in such order (after payment of all
unpaid fees and expenses of the Collateral Agent) as the Collateral Agent
(acting at the direction of the Majority Holders) may elect, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor.  To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against the
Collateral Agent arising out of the exercise by it of any rights hereunder.  If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.  Notwithstanding anything
in this Agreement (including Section 8.7(a)(v)) to the contrary, in no event may
the Collateral Agent, directly or indirectly, transfer ownership of the capital
stock of Access Digital Media, Inc. to its name, the name of any Secured Party
or the nominee of any thereof, sell, lease, assign, give option or options to
purchase, or otherwise dispose of the capital stock of Access Digital Media,
Inc. prior to the payment in full of the GE Credit Facility and the NEC Notes
unless, in any of such cases, either (1) an Event of Default under Section
9(a)(i) or 9(a)(ii) of the Notes has occurred and is continuing or (2) all
amounts outstanding under the Notes have been declared due and owing under
Section 9(b) of the Notes.
 
6.7           Control Agreements.  After the occurrence and during the
continuance of an Event of Default, the Collateral Agent (acting at the
direction of the Majority Holders) shall have the right to give notice of sole
control or any other instruction under any Control Agreement and take any action
therein with respect to the Collateral subject thereto; provided that, for the
avoidance of doubt, no such Event of Default or notice of sole control shall be
required for the Collateral Agent to give instructions to UBS under the Cash
Collateral Control Agreement.
 

 
 

--------------------------------------------------------------------------------

20

6.8           Registration Rights.  (a)  If the Collateral Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Majority Holders it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use its commercially reasonable efforts to cause the Investment Property Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Investment Property Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Collateral Agent (acting at the direction of the Majority Holders), are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Each Grantor agrees to use its commercially
reasonable efforts to cause such Investment Property Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Collateral Agent (acting at the direction of the Majority Holders)
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.
 
(b)           Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Investment Property Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Investment Property Issuer
would agree to do so.
 
(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 6.8
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.8 will cause irreparable injury to the
Collateral Agent and the Holders, that the Collateral Agent and the Holders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.8 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred.
 
6.9           Subordination.  Each Grantor hereby agrees that, unless otherwise
agreed by the Collateral Agent (acting at the direction of the Majority
Holders), all Indebtedness owing by it to any Subsidiary of the Company shall be
fully subordinated to the indefeasible payment in full in cash of such Grantor’s
Obligations, to the extent set forth in Exhibit A to the Notes.
 
6.10           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and
 
 
 

--------------------------------------------------------------------------------

21

disbursements of any attorneys employed by the Collateral Agent or any Holder to
collect such deficiency.
 
 
SECTION 7.    CASH COLLATERAL CONTROL AGREEMENT
 
7.1           Interest Payments.  (a) The Collateral Agent hereby agrees that
three Business Days prior to each Interest Payment Date, the Collateral Agent
shall instruct UBS to transfer funds from the Cash Collateral Account on the
applicable Interest Payment Date to each Holder in an amount equal to the cash
interest payable to such Holder pursuant to Section 6(a) of the Notes on such
Interest Payment Date; provided that, to the extent funds on deposit in the
Interest Reserve Account at such time are insufficient to pay such interest in
full or the Cash Collateral Control Agreement is no longer in effect, the
Company shall remain liable for such deficiency and shall pay the balance of the
interest due directly to each Holder on such Interest Payment Date.
 
(b) The Company hereby agrees that, at any time after the Purchasers are not the
sole holders of Notes, five Business Days prior to each Interest Payment Date
the Company shall provide a certificate to the Collateral Agent setting forth
(i) the names of the Holders, (ii) the amount of cash interest owing to each
Holder pursuant to Section 6(a) of the Notes on such Interest Payment Date and
(iii) the wire instructions of each Holder.
 
(c) The Company hereby agrees that, notwithstanding anything to the contrary in
this Section 7.1, the Company shall remain liable for payments of cash interest
to each Holder pursuant to Sections 6(a) and 6(b) of the Notes on each Interest
Payment Date.
 
7.2           Return of Interest.  From time to time, at the request of the
Company, the Collateral Agent (with the prior consent (not to be unreasonably
withheld) of the Majority Holders) shall instruct UBS in writing to release to
the Company interest and earnings in respect of investments held in the Interest
Reserve Account.
 
7.3           Termination.  Upon termination of this Agreement in accordance
with Section 9.15, the Collateral Agent shall provide notice of the termination
of the Cash Collateral Control Agreement to the Company and UBS.
 
 
SECTION 8.    THE COLLATERAL AGENT
 
8.1           Appointment.  (a) Each Holder, by acceptance of its Notes, is
deemed to have irrevocably designated and appointed the Collateral Agent as the
agent of such Holder under this Agreement and the other Note Documents, and to
have irrevocably authorized the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Note
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Note Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Holder, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Note
Document or otherwise exist against the Collateral Agent.
 

 
 

--------------------------------------------------------------------------------

22

(b) Each Holder hereby authorizes the Collateral Agent on behalf of and for the
benefit of the Holders, to be the agent for and representative of the Holders
with respect to the guarantee set forth in Section 2 hereof, the Collateral and
this Agreement.  Without further written consent or authorization of the
Holders, the Collateral Agent may execute any documents or instruments necessary
to release any Guarantor from this Agreement to the extent permitted by the
Notes or with respect to which the Majority Holders have otherwise consented.
 
8.2           Delegation of Duties.  The Collateral Agent may execute any of its
duties under this Agreement and the other Note Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.
 
8.3           Exculpatory Provisions.  The Collateral Agent and any of its
affiliates and any of its and its affiliates’ respective officers, directors,
managers, members, partners, employees, agents, advisors or attorneys-in-fact
shall not be (i) liable for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement or any other Note
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Holders for any recitals, statements,
representations or warranties made by any Grantor or any officer thereof
contained in this Agreement or any other Note Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Collateral Agent under or in connection with, this Agreement or any other
Note Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Note Document or
for any failure of any Grantor a party thereto to perform its obligations
hereunder or thereunder.  The Collateral Agent shall not be under any obligation
to any Holder to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Note Document, or to inspect the properties, books or records of any
Grantor.  Notwithstanding the foregoing, nothing in this Section 8.3 shall
relieve any Person from any liability for breach of its obligations under any
Note Document.
 
8.4           Reliance by the Collateral Agent.  (a) The Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate (including,
without limitation, any certificate received from the Company pursuant to
Sections 7.1(b) or 8.14), affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Grantors), independent accountants and other experts reasonably selected by
the Collateral Agent.  The Collateral Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless such Note has been duly
presented to the Company for registration of the transfer of such Note in
accordance with Section 17 of the Notes and the Company has provided notice to
the Collateral Agent of such transfer.  The Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Note Document unless the Collateral Agent shall first receive such advice
or concurrence of the Majority Holders (or, if so specified by this Agreement or
any other Note Document, all Holders) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Holders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Note
Documents in accordance with a request of the Majority Holders (or, if so
specified by this Agreement or any other Note Document, all Holders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Holders and all future Holders.
 

 
 

--------------------------------------------------------------------------------

23

8.5           Payment of Expenses .  The Grantors jointly and severally agree
(a) to pay or reimburse the Collateral Agent (other than Sageview for so long as
it shall act as the Collateral Agent) for all of the Collateral Agent’s
reasonable out of pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Note Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Collateral Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Company prior to the Issuance Date (in the case
of amounts to be paid on the Issuance Date) and from time to time thereafter on
a quarterly basis or such other periodic basis as the Collateral Agent shall
deem appropriate, (b) to pay or reimburse the Collateral Agent (other than
Sageview for so long as it shall act as the Collateral Agent) for all its
reasonable out of pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Note
Documents and any such other documents, including the fees and disbursements of
counsel to the Collateral Agent, (c) to pay, indemnify, and hold the Collateral
Agent (other than Sageview for so long as it shall act as the Collateral Agent)
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Note Documents and any such other documents, and (d) to pay, indemnify, and hold
the Collateral Agent (other than Sageview for so long as it shall act as the
Collateral Agent) and its officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Note Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Notes and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Grantor under any Note Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Grantors shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.  All amounts
due under this Section 8.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Grantors pursuant to this Section
8.5 shall be submitted to Gary Loffredo (Telephone No. (973) 290-0081) (Telecopy
No. (973) 290-0080), at the address of the Company set forth in Section 16 of
the Notes, or to such other Person or address as may be hereafter designated by
the Company in a written notice to the Collateral Agent.  The agreements in this
Section 8.5 shall survive repayment of the Notes and all other amounts payable
hereunder.
 
8.6           Indemnification.  The Holders agree to indemnify the Collateral
Agent and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Grantors and without limiting the obligation of the Grantors to do so),
ratably according to their respective Note Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Notes shall have been paid in full, ratably
in accordance with such Note Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Notes) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of this Agreement, the Notes, any of the
other Note Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or
 

 
 

--------------------------------------------------------------------------------

24

thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Holder shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Notes and all other amounts payable hereunder.
 
8.7           Collateral Agent’s Appointment as Attorney-in-Fact,
etc.  (a)  Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement in accordance with the terms hereof, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Collateral Agent’s
and the Holders’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall
direct;  (2)  ask or demand for, collect, and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral;  (3)  sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral;  (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer,
 

 
 

--------------------------------------------------------------------------------

25

pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s and the Holders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
 
Anything in this Section 8.7(a)  to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 8.7(a) unless an Event of Default shall have
occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.
 
(c)           The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 8.7, together with interest
thereon at a rate per annum equal to the highest interest rate payable under the
Notes from the date of payment by the Collateral Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Collateral Agent
on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof and in accordance
herewith.  All powers, authorizations and agencies contained in this Agreement
are coupled with an interest and are irrevocable until this Agreement is
terminated and the Company Obligations are paid in full.
 
8.8           Duty of Collateral Agent.  The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account.  Neither the Collateral Agent, any Holder nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part
thereof.  The powers conferred on the Collateral Agent and the Holders hereunder
are solely to protect the Collateral Agent’s and the Holders’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any Holder
to exercise any such powers.  The Collateral Agent and the Holders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
8.9           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement.  Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property” in any such financing statements.  Each Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement with
respect to the Collateral made prior to the date hereof.
 
8.10           Authority of Collateral Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Collateral Agent under this Agreement
with respect to any action taken by the
 

 
 

--------------------------------------------------------------------------------

26

Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the Holders, be governed by this Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Collateral Agent and the Grantors, the Collateral Agent
shall be conclusively presumed to be acting as agent for the Holders with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
8.11           Successor Collateral Agent.  (a) The Collateral Agent may resign
as Collateral Agent upon 15 days’ notice to the Holders and the Company.  If the
Collateral Agent shall resign as Collateral Agent under this Agreement and the
other Note Documents, then the Majority Holders, with (so long as no Default or
Event of Default has occurred and is continuing) the Company’s prior written
consent (not to be unreasonably withheld), shall appoint a successor collateral
agent for the Holders, whereupon such successor collateral agent shall succeed
to the rights, powers and duties of the Collateral Agent, and the term
“Collateral Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Collateral Agent’s rights, powers and
duties as Collateral Agent shall be terminated, without any other or further act
or deed on the part of such former Collateral Agent or any of the parties to
this Agreement or any holders of the Loans.  If no successor agent has accepted
appointment as Collateral Agent by the date that is 15 days following a retiring
Collateral Agent’s notice of resignation, the retiring Collateral Agent’s
resignation shall nevertheless thereupon become effective, and the Holders shall
assume and perform all of the duties of the Collateral Agent hereunder until
such time, if any, as the Majority Holders appoint a successor agent as provided
for above.  After any retiring Collateral Agent’s resignation as Collateral
Agent, the provisions of this Section 8.11 and Section 8.5 shall continue to
inure to its benefit.
 
(b) The Grantors hereby agree that upon the resignation of the Collateral Agent,
the Grantors shall cooperate reasonably in the transfer of rights, powers and
duties from the Collateral Agent to any successor collateral agent, and shall
reasonably agree to any amendments necessary to accommodate the appointment of a
successor collateral agent or any such transfer of rights, powers and duties.
 
8.12           Collateral Agent’s Duties.  Whenever reference is made in this
Agreement to any action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Collateral Agent or to any amendment, waiver or other modification of this
Agreement to be executed (or not to be executed) by the Collateral Agent or to
any election, decision, opinion, acceptance, use of judgment, expression of
satisfaction or other exercise of discretion or rights or remedies to be made
(or not to be made) by the Collateral Agent, it is understood that in all cases
the Collateral Agent shall be acting, giving, withholding, suffering, omitting,
making or otherwise undertaking and exercising the same (or shall not be
undertaking and exercising the same) as directed in accordance with this
Agreement.  This provision is intended solely for the benefit of the Collateral
Agent and its permitted successors and assigns and is not intended to, and will
not, entitle the other parties hereto to any defense, claim or counterclaims
under or in relation to any Note Documents, or confer any rights or benefits on
any party hereto.
 
8.13           Right to Realize on Collateral and Enforce
Guarantees.  Notwithstanding anything to the contrary contained in any of the
Note Documents, the Company, the Collateral Agent and each Holder hereby agree
that (i) no Holder shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantees, it being understood and agreed that all
powers, rights and remedies under this Agreement may be exercised solely by the
Collateral Agent, on behalf of the Holders in accordance with the terms hereof,
and (ii) in the event of a foreclosure by the Collateral Agent on any of the
Collateral
 

 
 

--------------------------------------------------------------------------------

27

pursuant to a public or private sale or other disposition, the Collateral Agent
or any Holder may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of all of the Holders (but not any Holder or Holders in its or
their respective individual capacities unless the Majority Holders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.
 
8.14           Information as to Holders.  The Company shall deliver to the
Collateral Agent within five Business Days after request by the Collateral Agent
a certificate setting forth (as of the date specified in such request), (i) the
aggregate principal amount outstanding under the Notes, (ii) the interest
rate(s) then in effect with respect thereto, (iii) the names of the Holders and
the unpaid principal amount thereof owing to each such Holder and (iv) the wire
instructions of each Holder.  In addition, the Company shall furnish to the
Collateral Agent within five Business Days of a request therefor a certificate
(as of the date specified in such request) setting forth the name and address of
each party to whom notices must be sent under the Notes.
 
 
SECTION 9.    MISCELLANEOUS
 
9.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in a
writing signed by each Grantor and the Collateral Agent, with the consent of the
Majority Holders, unless such waiver, amendment, supplement or modification is
administrative in nature or favorable in all respects to the Holders, in which
case only the consent of each Grantor and the Collateral Agent shall be
required.
 
9.2           Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as set forth on Schedule 1 to this Agreement, or to such
other address as may be hereafter notified by the respective parties hereto;
provided that any notice, request or demand to or upon the Collateral Agent
shall not be effective until received.
 
Each of the Collateral Agent and the Grantors may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
9.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Collateral Agent nor any Holder shall by any act (except by a written instrument
pursuant to Section 9.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of the Collateral Agent or any Holder, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Collateral Agent or any Holder of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Collateral Agent or such Holder would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 

 
 

--------------------------------------------------------------------------------

28

9.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse the Collateral Agent for all its costs and expenses incurred
in collecting against such Guarantor under the guarantee contained in Section 2
or otherwise enforcing or preserving any rights under this Agreement and the
other Note Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to the Collateral Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Collateral Agent
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.
 
(c)           Each Guarantor agrees to indemnify and hold the Collateral Agent
and the Holders harmless from, any and all liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlement, court costs and reasonable attorneys’ fees and costs of
investigation, with respect to the execution, delivery, enforcement, performance
and administration of this Agreement to the extent the Company would be required
so to indemnify and hold the Holders harmless pursuant to Section 4.9 of the
Securities Purchase Agreement.
 
(d)           The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Notes and the other Note
Documents.
 
9.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and its successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent (acting at
the direction of the Majority Holders).
 
9.6           Set-Off.  In addition to any rights and remedies of the Holders
provided by law, each Holder shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Holder, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor.  Each Holder agrees promptly to notify the relevant Grantor and
the Collateral Agent after any such application made by such Holder, provided
that the failure to give such notice shall not affect the validity of such
application.
 
9.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
9.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 

 
 

--------------------------------------------------------------------------------

29

9.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
9.10           Integration.  This Agreement and the other Note Documents
represent the agreement of the Grantors, the Collateral Agent and the Holders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Holder relative to subject matter hereof and thereof not expressly set forth
or referred to herein or in the other Note Documents.
 
9.11           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
 
9.12           Submission To Jurisdiction; Waivers.  Each party hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Note Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 9.2 or at such other address of which the other
parties shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
9.13           Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;
 
(b)           neither the Collateral Agent nor any Holder has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Note Documents, and
 

 
 

--------------------------------------------------------------------------------

30

the relationship between the Grantors, on the one hand, and the Collateral Agent
and Holders, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Note Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Holders or among the Grantors and the Holders.
 
9.14           Additional Grantors.  Each Subsidiary of the Company that is
required to become a party to this Agreement pursuant to (a) Section 8(z) of the
Notes, (b) the Letter Agreement, dated as of August 11, 2009, among the Phase I
Subsidiaries and the Collateral Agent or (c) the Letter Agreement, dated as of
August 11, 2009, among Access DM and the Collateral Agent, shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.
 
9.15           Releases.  (a)  At such time as the Obligations shall have been
paid in full, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  At the request and sole expense of any Grantor
following any such termination, the Collateral Agent shall deliver to such
Grantor any Collateral held by the Collateral Agent hereunder, and execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination.
 
(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Notes, then the
Collateral Agent, at the request and sole expense of such Grantor, shall execute
and deliver to such Grantor all releases or other documents reasonably necessary
or desirable for the release of the Liens created hereby on such Collateral.  At
the request and sole expense of the Company, a Subsidiary Guarantor shall be
released from its obligations hereunder in the event that all the Capital Stock
of such Subsidiary Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Notes; provided that the Company shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Notes and the other Note Documents.
 
9.16           WAIVER OF JURY TRIAL.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
ACCESS INTEGRATED TECHNOLOGIES, INC.
 
 
 
By:
/s/ Gary S. Loffredo
   
Title: SVP



 
 

 



Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
ADM CINEMA CORPOATION
 
 
 
By:
/s/ A. Dale Mayo
   
Title: CEO



 
 
 

 
 

Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
CORE TECHNOLOGY SERVICES, INC.
 
 
 
By:
/s/ A. Dale Mayo
   
Title: CEO

 
 
 
 

 

Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
FIBERSAT GLOBAL SERVICES, INC.
 
 
 
By:
/s/ A. Dale Mayo
   
Title: CEO



 
 
 
 

 
Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
HOLLYWOOD SOFTWARE, INC.
 
 
 
By:
/s/ Gary S. Loffredo
   
Title: Secretary

 
 
 
 
 

 

Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
UNIQUESCREEN MEDIA, INC.
 
 
 
By:
/s/ A. Dale Mayo
   
Title: CEO

 
 
 
 
 

 

Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 



 
VISTACHIARA PRODUCTIONS, INC.
 
 
 
By:
/s/ A. Dale Mayo
   
Title: CEO





 
 
 
 

 



Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 




 
SAGEVIEW CAPITAL MASTER, L.P.
 
 
 
By:
Sageview Capital GenPar, Ltd., its general partner
             
By:
/s/ Barbara E. Parker
   
Name:  Barbara E. Parker
   
Title:  Vice President
     



 
 
 
 

 

Guarantee and Collateral Agreement
 
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
NOTICE ADDRESSES
 
Collateral Agent:
Sageview Capital Master, L.P.

 
245 Lytton Avenue, Suite 250

 
Palo Alto, California 94301

 
Attention: Edward A. Gilhuly

 
Telecopy: 650-473-5401

 
Telephone: 650-473-5435

 
Funding Office:  Sageview Capital

 
                             55 Railroad Avenue

 
                             Greenwich, Connecticut 06830



 
With a copy to (which shall not constitute notice):



 
Simpson Thacher & Bartlett LLP

 
425 Lexington Avenue

 
New York, New York 10017

 
Attention:  Jennifer Hobbs

 
Email:  jhobbs@stblaw.com



Issuer:
55 Madison Avenue, Suite 300

 
Morristown, NJ  07960

 
Attention: Gary Loffredo

 
Telecopy: (973) 290-0081

 
Telephone: (973) 290-0080



 
With a copy to (which shall not constitute notice):



 
Kelley Drye & Warren LLP

 
101 Park Avenue

 
New York, New York 10178

 
Attention: Jonathan Cooperman

 
Email:  jcooperman@kelleydrye.com

 
Telecopy: (212) 808-7897

 
Telephone: (212) 808-7534



Each Grantor:
c/o Access Integrated Technologies, Inc. d/b/a Cinedigm Digital Cinema Corp.

 
55 Madison Ave, Suite 300

 
Morristown, NJ  07960

 
Attention: Gary Loffredo

 
Email:gloffredo@cinedigm.com

 
Telecopy: (973) 290-0081

 
Telephone: (973) 290-0080



 
With copy to:



 
Kelley Drye & Warren LLP


 
 

--------------------------------------------------------------------------------

3

 
101 Park Avenue

 
New York, New York 10178

 
Attention: Jonathan Cooperman

 
Email:  jcooperman@kelleydrye.com

 
Telecopy: (212) 808-7897

 
Telephone: (212) 808-7534


 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock:
 
Issuer
Pledgor
Class of Stock
Stock Certificate No.
No. of Shares
Percent Pledged
Core Technology Services, Inc.
Company
Common Stock
2
100
100%
Hollywood Software, Inc.
Company
Common Stock
1
10,000,000
100%
FiberSat Global Services, Inc.
Company
Common Stock
1
100
100%
ADM Cinema Corporation
Company
Common Stock
1
1,000
100%
UniqueScreen Media, Inc.
Company
Series A Voting Common Stock
AC1
4,080
100%
UniqueScreen Media, Inc.
Company
Series A Convertible Preferred Stock
AP1
25,000
100%
UniqueScreen Media, Inc.
Company
Series B Convertible Preferred Stock
BP1
15,400
100%
Vistachiara Productions, Inc.
Company
Common Stock
1
100
100%
Access Digital Media, Inc.
Company
Common Stock
1
19,213,758
100%
Access Digital Media, Inc.
Company
Common Stock
2
5,372,4111
100%

 
Pledged Notes:
 
____________________________
1   To be issued on August 11, 2009.

 
 

--------------------------------------------------------------------------------

5
 
 
Issuer
   
Payee
 
Original Principal Amount
Movie Gems, Inc. and American Cinemas Group, Inc.
   
Access Integrated Technologies, Inc.
 
$1,108,956.14
FiberMedia Holdings, LLC
   
Access Integrated Technologies, Inc.
 
$630,618.21
M.A. Operating, Inc.
   
UniqueScreen Media, Inc.
 
$43,333.34




 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
Uniform Commercial Code Filings
 
Name of Grantor
Uniform Commercial Code Filing
Access Integrated Technologies, Inc.
Secretary of State of the State of Delaware
Core Technology Services, Inc.
Secretary of State of the State of New York
Hollywood Software, Inc.
Secretary of State of the State of California
Fibersat Global Services, Inc.
Secretary of State of the State of Delaware
ADM Cinema Corporation
Secretary of State of the State of Delaware
UniqueScreen Media, Inc.
Secretary of State of the State of Delaware
Vistachiara Productions, Inc.
Secretary of State of the State of Delaware




 
 

--------------------------------------------------------------------------------

7

Schedule 4
 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
 
Grantor
Jurisdiction of Organization
Location of Chief Executive Office
Access Integrated Technologies, Inc.
Delaware
55 Madison Ave., Suite 300
Morristown, NJ
07960
 
Core Technology Services, Inc.
New York
c/o Access Integrated Technologies, Inc.
55 Madison Ave., Suite 300  Morristown, NJ 07960
 
Hollywood Software, Inc.
California
c/o Access Integrated Technologies, Inc.
55 Madison Ave., Suite 300  Morristown, NJ 07960
 
FiberSat Global Services, Inc.
Delaware
c/o Access Integrated Technologies, Inc.
55 Madison Ave., Suite 300  Morristown, NJ 07960
 
ADM Cinema Corporation
Delaware
c/o Access Integrated Technologies, Inc.
55 Madison Ave., Suite 300  Morristown, NJ 07960
 
UniqueScreen Media, Inc.
Delaware
314 10th Avenue South
Suite #160
Waite Park, MN 56387
 
Vistachiara Productions, Inc.
Delaware
c/o Access Integrated Technologies, Inc.
55 Madison Ave., Suite 300  Morristown, NJ 07960
 


 
 

--------------------------------------------------------------------------------

 

Schedule 5
 
LOCATIONS OF INVENTORY AND EQUIPMENT
 



   
Grantor
Locations
Access Integrated Technologies, Inc.
55 Madison Ave., Suite 300
Morristown, NJ
07960
 
Core Technology Services, Inc.
11 Broadway, 11th Floor, Suite 1131
New York, NY
10038
 
 
882 3rd Avenue
Brooklyn, NY
11232
 
 
75 Broad St., Suite 1902
New York, NY
10004
 
 
111 Pavonia Avenue
Jersey City, NJ
07310
 
Hollywood Software, Inc.
6255 Sunset Blvd., Suite 1025
Hollywood, CA
90028
 
 
691 N. Squirrel Rd., Suite 125
Auburn Hills, MI
48326
 
FiberSat Global Services, Inc.
20640 Bahama St.
Chatsworth, CA
91311
 
ADM Cinema Corporation
188 Prospect Park West
Brooklyn, NY
11215
 
Vistachiara Productions, Inc.
21045 Califa St., Suite 101
Woodland Hills, CA
91367
 

 
 
 

--------------------------------------------------------------------------------

9
 
 

 
15260 Ventura Blvd., Suite 730
Sherman Oaks, CA
91403
 
UniqueScreen Media, Inc.
314 10th Avenue South, Suite #160
Waite Park, MN
56387
 
 
450 US HWY 231 North
Troy, AL 36081
 
 
190 West Continental Road
Green Valley, AZ 85614
 
 
180 Swanson Ave.
Lake Havasu, AZ  86403
 
 
2441 Scaroni Rd
Calexico, CA 92231
 
 
32030 Mccray Rd
Cloverdale, CA 95425
 
 
2335 US Highway 86
Imperial, CA 92251
 
 
2690 Feather River Blvd.
Oroville, CA 95965
 
 
226 Mt. Hermon Road
Scotts Valley, CA 95066
 
 
2705 Cinema Way
Selma, CA 93662
 
 
501 Main Street
Susanville, CA 96130
 
 
819 Main St.
Susanville, CA 96130
 
 
40 Main Street
Tiburon, CA 94920
 
 
1125 S. Green Valley Road
Watsonville, CA 95076
 
 
57 East Commercial Street
Willits, CA 95490
 
 
23 W. Main
Cortez, CO 81321
 
 
211 Summit Place
Dillon, CO 80498
 

 
 
 
 
 

--------------------------------------------------------------------------------

10
 
 
 

 
102 E. 5TH ST
Durango, CO 81301
 
 
900 Trans-Lux Drive
Durango, CO 81301
 
 
6085 Sky Pond Drive
Loveland, CO 80537
 
 
655 Marketplace Plaza
Steamboat Springs, CO 80487
 
 
50 Massachusetts Ave. NE
Washington, D.C.20002
 
 
250 N. Atlantic Ave.
Daytona Beach, FL 32118
 
 
5881 Lake Worth Road
Greenacres, FL 33463
 
 
3855 Tamiama Trail East
Naples, FL 34112
 
 
833 Vanderbilt Beach Rd
Naples, FL 34108
 
 
1553 Palm Bay Rd.
Palm Bay, FL 32905
 
 
3750 US HWY 27 N.
Sebring, FL 33870
 
 
550 S Gear Ave Suite 3
Burlington, IA 52655
 
 
6301 University Ave
Cedar Falls, IA 50613
 
 
218 6th Ave S
Clinton, IA 52732
 
 
1451 Coral Ridge Ave
Coralville,  IA 52241
 
 
1417 Central Ave
Fort Dodge, IA 50501
 
 
1602 Sycamore
Iowa City, IA 52240
 
 
4710 4th Street SW
Mason City, IA 50401
 

 
 
 
 
 

--------------------------------------------------------------------------------

11
 
 
 

 
229 E Main St
Ottumwa, IA 52501
 
 
2933 Brock Lane
Bedford, IN 47421
 
 
2235 Park Road
Connersville, IN 47331
 
 
950 South Hebron Ave
Evansville, IN 47715
 
 
3898 Lafayette Road
Indianapolis, IN 46254-2502
 
 
744 Jefferson Court
Madison, IN 47250
 
 
300 Professional Ct.
New Albany, IN 47150
 
 
10075 Town & Country Blvd.
Noblesville, IN 46060
 
 
357 Tanger Blvd.
Seymour, IN 47274
 
 
1624 East State Road 44
Shelbyville, IN 46176
 
 
2929 Great Escape Drive
Bedford, IN  47421
 
 
302 East Main
Chanute, KS 66720
 
 
229 W. 6th Street
Concordia, KS 66901
 
 
300 E Centtral
El Dorado, KS 67042
 
 
1802 1/2 East St.
Iola, KS 66749
 
 
1841 Village West Parkway
Kansas City, KS 66111
 
 
318F North Main Street
McPherson, KS 67460
 
 
118 South Summit St.
Arkansas City, KS 67005
 

 
 
 

--------------------------------------------------------------------------------

12
 
 

 
Village Square Mall, 2601 Central
Dodge City, KS 67801
 
 
121 Laurel St
Independence, KS 67301
 
 
10699 U.S. Route 60
Ashland, KY 41102
 
 
2725 E. John Rowan Blvd.
Bardstown, KY 40004
 
 
2625 Scottsville Road
Bowling Green, KY 42101
 
 
323 Great Escape Drive
Bowling Green, KY 42101
 
 
1231 Woodland Dr.
Elizabethtown, KY 42701
 
 
7650 Turfway Rd
Florence, KY 41042
 
 
410 South First Street
LaGrange, KY 40031
 
 
6801 Dixie Hwy
Louisville, KY 40258
 
 
455 Madison Square Drive
Madisonville, KY 42431
 
 
895 Dixie Hwy.
Radcliff, KY 40160
 
 
250 Brighton Circle
Shelbyville, KY 40065
 
 
103 Crossing Drive
Wilder, KY 41076
 
 
6 Merrill St
Salisburry, MA 1952
 
 
5509 Oregon Avenue
Arbutus, MD 21227
 
 
10701 New Georges Creek Rd
Frostburg, MD 21532
 
 
783 Portland
Saco, ME 4072
 

 
 
 

--------------------------------------------------------------------------------

13
 
 

 
333 Clarks Pnd ParkwaySouth
Portland, ME 4106
 
 
183 County Rd.
Westbrook,  ME 4092
 
 
3195 28th Street SE
Grand Rapids, MI 49512
 
 
2950 Carlton Road
Hillsdale, MI 49242
 
 
2510 Bridge Ave.
Albert Lea, MN 56007
 
 
2910 S. Broadway
Alexandria, MN 56308
 
 
14145 Baxter Drive
Baxter, MN 56401
 
 
5284 Theatre Lane
Bemidji, MN 56601
 
 
320 Minnesota Ave
Breckenridge, MN 56520
 
 
123 NE 2nd Ave.
Cambridge, MN 55008
 
 
11500 Theatre Drive
Champlin, MN 55316
 
 
4423 USA HWY 12
Delano, MN 55328
 
 
300 Harbor Drive
Duluth, MN 55802
 
 
118635 Ulysses St. NE
East Bethel, MN 55005
 
 
200 Western Avenue NW
Faribault, MN 55021
 
 
113 SE 21st Street
Grand Rapids, MN 55744
 
 
4351 Stebner Rd.
Hermantown, MN 55811
 
 
4015 9th Avenue West
Hibbing, MN 55746
 

 
 
 

--------------------------------------------------------------------------------

14
 
 

 
1118 Main Street
Hopkins, MN 55343
 
 
20653 Keokuk Ave.
Lakeville, MN 55044
 
 
234 Sibley Ave
Litchfield, MN 55355
 
 
115 1ST SE
Little Falls, MN 56345
 
 
230 West Lion St.
Marshall, MN 56258
 
 
900 East 80th Street
Minneapolis, MN 55420
 
 
560 South 1st Street
Montevideo, MN 56265
 
 
9375 Deegan Avenue
Monticello, MN 55362
 
 
7 S Enterprise Dr
Mountain Iron, MN 55768
 
 
209 Washburn Ave
Paynesville, MN 56362
 
 
3400 Vicksburg Lane
Plymouth, MN 55447
 
 
9900 Sherlard Parkway
Plymouth, MN 55441
 
 
13692 Rogers Drive
Rogers, MN 55374
 
 
5400 Excelsior Blvd
St. Louis Park, MN 55416
 
 
1830 Grand Avenue
St. Paul, MN 55105
 
 
760 Cleveland Avenue South
St. Paul, MN 55116
 
 
101 W. 1st St.
Waconia, MN 55387
 
 
1621 West Division
Waite Park, MN 56387
 

 
 
 

--------------------------------------------------------------------------------

15
 
 

 
1180 County Road J
White Bear Township, MN 55110
 
 
70 West 2nd St.
Winona, MN 55987
 
 
800 E. Bolivar
Bolivar, MO 65613
 
 
2880 North Grand Dr.
Chillicothe, MO 64601
 
 
1522 Parkway West
Festus, MO 63028
 
 
521 Commons Drive
Fulton, MO 65251
 
 
1651 Hwy “0” Building C-1
Gravois Mills, MO 65037
 
 
2727 Cantrell Road
Harrisonville, MO 64701
 
 
115 North Elson
Kirksville, MO 63501
 
 
925 South Jefferson
Lebenon, MO 65536
 
 
1125 Franklin
Lexington, MO 64067
 
 
2101 W Kansas
Liberty, MO 64068
 
 
Teal Lake Mall S. Hwy 54
Mexico, MO 65265
 
 
3000 North Morley
Moberly, MO 65270
 
 
1601 Malcolm Mosby Drive
Neosho, MO 64850
 
 
#5 Prairie Dell Plaza
Union, MO 63084
 
 
265 Veterans Mem. Parkway
Warrenton, MO 63383
 
 
100 Tre’ Mont Centre
Waynesville, MO 65583
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
507 Plaza Drive
Monett, MO 65708
 
 
823 Highway 24/27 East
Albemarle, NC 28001
 
 
Hwy 12- Box 950
Avon, NC 27915
 
 
3437 S. Church Street
Burlington, NC 27215
 
 
9110 King’s Parade Dr.
Charlotte, NC 28273
 
 
91 Sequoyah Trail
Cherokee, NC 28719
 
 
122 Southeast Blvd.
Clinton, NC 28328
 
 
120 Country Club Dr.
Concord, NC 28025
 
 
815 E. Ocean Trail
Corolla, NC 27927
 
 
1058 West Club Blvd.
Durham, NC 27701
 
 
105 Tenth Place
Goldsboro, NC 27534
 
 
1305 Battleground Ave
Greensboro, NC 27408
 
 
907 Beckford Drive
Henderson, NC 27536
 
 
1803 N. Croatan Hwy
Kill Devil Hills, NC 27948
 
 
1176 Hillfarm Rd.
Kinston, NC 28504
 
 
2806 Trent Rd
New Bern, NC 28563
 
 
821 Benvenue Rd.
Rocky Mount, NC 27804
 
 
4836 Long Beach Road
Southport, NC 28461
 

 
 
 

--------------------------------------------------------------------------------

17
 
 

 
3931 9th Ave SW
Fargo, ND 58103
 
 
4101 17th Ave SW
Fargo, ND 58103
 
 
3100 23rd St
Columbus, NE 68601
 
 
120 S 3rd St
Norfolk, NE 68701
 
 
408 Platte Avenue
York, NE 68467
 
 
1226 Hooksett Rd
Hooksett, NH 03106
 
 
11 Executive Park Drive
Merrimack, NH 03054
 
 
2322 W. Pierce
Carlsbad, NM 88220
 
 
33771 South US HWY 285
Espanola, NM 87532
 
 
1005 S. El Paseo
Las Cruces, NM 88004
 
 
Sun Ranch Vg. Loop
Los Lunas, NM 87031
 
 
721-D Mechum
Ruidoso, NM 88345
 
 
110 Old Talpa Canyon Rd.
Taos, NM 87571
 
 
6 Alva Place W
Batavia, NY 14020
 
 
1428 Hertel Avenue
Buffalo, NY 14216
 
 
3500 Main Street
Buffalo, NY 14226
 
 
639 Main Street
Buffalo, NY 14203
 
 
3701 McKinley Pkwy
Hamburg, NY 14219
 

 
 
 

--------------------------------------------------------------------------------

18
 
 

 
171-3 Fairmount Avenue
Lakewood, NY 14750
 
 
35 South Broad St.
Norwich, NY 13815
 
 
4545 Transit Rd.
Williamsville, NY 14221
 
 
1008 E. State Street
Athens, OH 45701
 
 
2125 Larrick Rd
Cambridge, OH 43725
 
 
8200 E. Washington Street
Chagrin Falls, OH 44023
 
 
119 Pawnee Rd
Chillicothe, OH 45601
 
 
4450 Eastgate Blvd
Cincinnati, OH 45245
 
 
5190 Glen Crossing Way
Cincinnati, OH 45238
 
 
601 Cincinnati Mills Drive
Cincinnati, OH 45240
 
 
230 W. Huron Road
Cleveland, OH 44113
 
 
2163 Lee Road
Cleveland Heights, OH 44118
 
 
375 W. Nationwide Blvd.
Columbus, OH 43215
 
 
500 Howe Avenue
Cuyahoga Falls, OH 44221
 
 
8300 Lyons Ridge Drive
Dayton, OH 45458
 
 
2650 Midway Mall
Elyria, OH 44035
 
 
3479 Dixie Highway
Franklin, OH 45005
 
 
7650 Waynetown Blvd
Huber Heights, OH 45424
 

 
 
 

--------------------------------------------------------------------------------

19
 
 

 
11535 Upper Gilchrist Road
Mount  Vernon, OH 43050
 
 
50 Theatre Drive
Norwalk, OH 44857
 
 
10 N Beech St
Oxford, OH 45056
 
 
1623 Chillicothe Street
Portsmouth, OH 45662
 
 
13116 Shaker Square
Shaker Heights, OH 44120
 
 
6185 Enterprise Parkway
Solon, OH 44139
 
 
1407 West Country Club Road
Claremore, OK 74107
 
 
3000 S. Country Club Road
El Reno, OK 73036
 
 
222 N. Main
Miami, OK 74355
 
 
1245 New Sapulpa Rd
Sapulpa, OK 74066
 
 
1879 Columbia Blvd
Bloomsburg, PA 17815
 
 
123 Main Street
Bradford, PA 16701
 
 
3431 Simpson Ferry Road
Camp Hill, PA 17011
 
 
20 Presidential Circle
Gettysburg, PA 17325
 
 
380 Eisenhower Drive
Hanover, PA 17331
 
 
1150 Cocoa Avenue
Hershey, PA 17033
 
 
965 Lycoming Mall Circle
Pennsdale, PA 17756
 
 
425 Cinema Drive
Pittsburgh, PA 15203
 

 
 
 

--------------------------------------------------------------------------------

20
 
 

 
3050 North 5th St Hwy
Reading, PA 19605
 
 
301 Lackaswanna Avenue
Scranton, PA 18503
 
 
Routes 11 & 15, Suite T1
Selinsgrove, PA 17870
 
 
125 Premiere Drive
State College, PA 16801
 
 
3031 Carnegie Dr.
State College, PA 16803
 
 
1666 Market Street
Warren, PA 16365
 
 
24 East Northampton Street
Wilkes Barre, PA 18701
 
 
300 W. Fourth Street
Williamsport, PA 17701
 
 
2072 Sam Rittenberg Blvd.
Charleston, SC 29407
 
 
435 William Hilton Pkwy
Hilton Head Isle, SC 29926
 
 
6711 Stage Road
Bartlett, TN 38134
 
 
1810 Tiny Town Road
Clarksville, TN 37040
 
 
925 W. Andrew Johnson Hwy
Greeneville, TN 37745
 
 
575 Vann Drive
Jackson, TN 38305
 
 
71 Conrad Drive
Jackson, TN 38305
 
 
137 Pleasant Grove Rd. SW
Mcdonald, TN 37353
 
 
5117 Old Summer Road
Memphis, TN 38122
 
 
226 Hwy. 121 South
Bonham, TX 75476
 

 
 
 

--------------------------------------------------------------------------------

21
 
 

 
1401 Joe Ramsey Blvd
Greenville, TX 75401
 
 
11505 W. Loop 1604 N.
San Antonio, TX 78250
 
 
13707 Embassy Row
San Antonio, TX 78212
 
 
17703 IH-10 West
San Antonio, TX 78257
 
 
1918 SW Military Drive
San Antonio, TX 78221
 
 
2938 NE Loop 410
San Antonio, TX 78218
 
 
4522 Fredricksburg
San Antonio, TX 78201
 
 
7600 Interstate Hwy 10 West
San Antonio, TX 78230
 
 
1373 E. Walnut
Seguin, TX 78155
 
 
24720 State Highway 249
Tomball, TX 77375
 
 
957 E. Stuart Drive
Galax, VA 24333
 
 
13025 Worldgate Drive
Herndon, VA 20170
 
 
Building CD-12 NEX Mall Complex
Norfolk, VA 23511
 
 
202 Von Ave
Ashland, WI 54806
 
 
236 Front Street
Beaver Dam, WI 53916
 
 
214 E. Wall St.
Eagle River, WI 54521
 
 
216 E. Wall St.
Eagle River, WI 54521
 
 
1830 Brackett Avenue
Eau Claire, WI 54701
 

 
 
 

--------------------------------------------------------------------------------

22
 
 

 
520 Stage Line Road
Hudson, WI 54016
 
 
419 S. Central Ave.
Marshfield, WI 54449
 
 
208 West Wolf River Plaza
New London, WI 54961
 
 
1769 County Hwy 55
Rice Lake, WI 54868
 
 
1494 E. Green Bay St
Shawano, WI 54166
 
 
1010 Maple Street
Sparta, WI 54656
 
 
1601 6th Avenue
Stevens Point, WI 54881
 
 
2725 Church Street
Stevens Point, WI 54881
 
 
1820 Alabama
Sturgeon Bay, WI 54235
 
 
69 North 28th Street
Superior, WI 54880
 
 
218 South Main Street
Waupaca, WI 54981
 
 
220 E. Grand Ave
Wisconsin Rapids, WI 54494
 
 
Greenbriar Valley Mall
Lewisburg, WV 24901
 
 
60 McDowell Street
Welch, WV 24801
 
 
3236 Grande Ave. #439
Laramie, WY 82070
 




 
 

--------------------------------------------------------------------------------

 

Schedule 6
 
 
COPYRIGHTS AND COPYRIGHT LICENSES
 
Core Technology Services, Inc.


Copyright Reg. TXu001025247 for “ISIS-CMS”


Access Integrated Technologies, Inc.


ASP Service Agreement for Use of Software between Access Integrated
Technologies, Inc. and Roadside Attractions LLC


TDS Software License Agreement between Access Integrated Technologies, Inc. and
Summit Entertainment, LLC


Software License Agreement, dated as of February 1, 2006, by and between Philips
Electronics Nederland B.V. and Access Integrated Technologies, Inc.




 
PATENTS AND PATENT LICENSES
 
Access Integrated Technologies, Inc.


U.S. Patent Application No. 11/696,093 (Publication No. US 2008/0250077 A1) for
"Method and Apparatus for Media Duplication" by Fahey et al.  


 
TRADEMARKS AND TRADEMARK LICENSES
 
Access Integrated Technologies, Inc.


Reg. No. 3,023,074 for DIGI-CENTRAL
App. No. 77/626,690 for CINEDIGM & Design
App. No. 77/619,979 for CINEDIGM DIGITAL CINEMA CORP.
App. No. 77/618,952 for CINEDIGM
App. No. 77/611,951 for ACCESS DIGITAL CINEMA
App. No. 77/617,358 for CINELIVE
Reg. No. 2,985,860 for ACCESS DIGITAL MEDIA
Reg. No. 2,808,284 for ACCESSDATAVAULT
Reg. No. 2,889,633 for ACCESS IT INTEGRATED TECHNOLOGIES & Design
Reg. No. 2,882,272 for ACCESS INTEGRATED TECHNOLOGIES
Reg. No. 2,832,493 for ACCESSVAULT
Reg. No. 2,845,462 for ACCESSBACKUP
Reg. No. 2,840,792 for ACCESSBUSINESSCONTINUANCE
Reg. No. 2,832,492 for ACCESSCONTENT
Reg. No. 2,848,064 for ACCESSSAFE
Reg. No. 2,848,063 for ACCESSSECURE
Reg. No. 2,830,344 for ACCESS COLOCENTER
Reg. No. 2,802,968 for ACCESSSTORE
Reg. No. 2,786,898 for ACCESSCOLO
 
 
 
 

--------------------------------------------------------------------------------

24
 
Reg. No. 2,800,730 for ACCESSCOLO, INC. & Design


FiberSat Global Services, Inc.


Reg. No. 3,195,709 for VORTEX SOLUTIONS ENGINE
Reg. No. 3,128,828 for THEATER COMMAND CENTER
Reg. No. 3,195,708 for VORTEX SOLUTIONS ENGINE
Reg. No. 2,791,499 for S FIBERSAT GLOBAL SERVICES & Design
Reg. No. 2,804,924 for SOLUTIONS BEYOND SATELLITE…
Reg. No. 2,819,822 for FIBERSAT GLOBAL SERVICES
Reg. No. 3,338,685 for THEATRE COMMAND CENTER


UniqueScreen Media, Inc.


Reg. No. 3,410,512 for THE REST OF AMERICA
Reg. No. 2,961,327 for THE SHOW BEFORE THE SHOW
Reg. No. 2,979,326 for PREFLIX
Reg. No. 2,808,323 for UNIQUESCREEN MEDIA
Application Serial No. 77/786,236 for THE REST OF AMERICA
Application Serial No. 77/786,226 for THE SHOW BEFORE THE SHOW
Application Serial No. 77/786,209 for PREFLIX







 
 

--------------------------------------------------------------------------------

 

Schedule 7
 
CONTRACTS
 
1.           Note Purchase Agreements, dated August 11, by and between the
Company and each holder of the 2007 Notes.
 
2.           Employment Agreement, dated August 11, 2009, between the Company
and Adam Mizel.
 
3.           Rights Agreement, dated as of August 10, 2009.
 
4.           Letter Agreement, dated as of August 11, 2009, by and between A.
Dale Mayo and the Purchasers.
 
5.           Securities Purchase Agreement, dated August 24, 2007, by and
between the Company Ullman Family Partnership, LP.
 
6.           Securities Purchase Agreement, dated February 9, 2009, by and
between the Company and OCI-Cinedigm, LLC.
 
7.           Securities Purchase Agreement, dated February 10, 2009, by and
among the Company and certain purchasers.
 
8.           Registration Rights Agreement, dated August 24, 2007 by and among
the Company and certain purchasers.
 
9.           Common Stock Purchase Warrant, dated February 10, 2009, issued to
OCI – Cinedigm, LLC to purchase 700,000 shares of Class A Common Stock.
 
10.           Common Stock Purchase Warrant, dated February 9, 2009, issued to
the Ullman Family Partnership, LP to purchase 700,000 shares of Class A Common
Stock.
 
11.           Warrants, dated as of July 19, 2005, issued to purchasers pursuant
to Securities Purchase Agreement, dated as of July 19, 2005, by and among the
Company and certain purchasers.
 
12.           Registration Rights Agreement, dated as of July 19, 2005 among the
Company and certain purchasers.
 
13.           Warrants issued in November 2005 in connection with the conversion
pursuant to a Letter Agreement dated August 2005 of all Convertible Debentures
Warrants.
 
14.           Engagement Letter, dated May 28, 2009, by and between SG Americas
Securities, LLC and the Company.
 
 
 

--------------------------------------------------------------------------------

26
 
 
15.           Digital Cinema Domestic Deployment Agreement, dated March 10,
2008, by and among Access Digital Cinema Phase 2, Corp., Access Integrated
Technologies, Inc. and Walt Disney Studios Motion Pictures.
 
16.           Digital Cinema Deployment Agreement, dated March 7, 2008, by and
between Twentieth Century Fox Film Corporation and Access Digital Cinema Phase 2
Corp. and Access Integrated Technologies, Inc.
 
17.           Amendment No. 1, dated February 25, 2009, to the Digital Cinema
Deployment Agreement, dated March 7, 2008, by and among Twentieth Century Fox
Film Corporation, Access Digital Cinema Phase 2 Corp. and Access Integrated
Technologies, Inc.
 
18.           Settlement Agreement and Mutual Release, dated December 12, 2008,
by and between Fox Entertainment Group, Inc. and Access Integrated Technologies,
Inc.
 
19.           Digital Cinema Deployment Agreement, dated February 16, 2009, by
and among Columbia Pictures Industries, Inc., Sony Pictures Releasing
Corporation, Access Digital Cinema Phase 2 Corp. and Access Integrated
Technologies, Inc.
 
20.           Letter Agreement, dated September 16, 2008, by and among
Screenvision Exhibition, Inc., UniqueScreen Media, Inc. and the Company.
 
21.           Master Collocation Agreement, dated May 4, 2007, by and among
Access Integrated Technologies, Inc., FiberMedia AIT, LLC and Telesource Group,
Inc.
 
22.           Enterprise Hosting Agreement, by and between Netgain Technology,
Inc. and Access IT.
 
23.           Service Level Agreement, dated January 1, 2008, by and between
Netgain Technology, Inc. and Access IT.
 
24.           Software License Agreement, dated as of February 1, 2006, by and
between Philips Electronics Nederland B.V. and Access Integrated Technologies,
Inc.
 
25.           Software Escrow Agreement No. #6302, dated 2006, by and between
Access Integrated Technologies, Inc. and National Software Escrow, Inc.
 
26.           Agreement, dated as of February 10, 2009, by and between
Vistachiara Productions, Inc. and Olympus Pictures Distribution LLC.
 
27.           Agreement, dated as of June 2008, by and among Vistachiara
Productions, Inc., Ullman Family Film Production, LLC and Cinema Seven
Productions.
 
28.           Lease Agreement, dated as of May 23, 2000, by and between the
Company (formerly Fibertech & Wireless, Inc.) and 55 Madison Avenue Associates,
LLC.
 
29.           Agreement of Lease, dated as of July 18, 2000, by and between the
Company and 1-10 Industry Associates, LLC.
 
 
 

--------------------------------------------------------------------------------

27
 
 
30.           Agreement of Lease, dated as of January 18, 2000, by and between
the Company (by assignment from BridgePoint International (Canada), Inc.) and 75
Broad, LLC.
 
31.           Additional Space and Lease Modification to the Agreement of Lease,
dated as of January 18, 2000, by and between the Company (by assignment from
BridgePoint International (Canada), Inc.) and 75 Broad, LLC, dated May 16, 2000.
 
32.           Second Additional Space and Lease Modification to the Agreement of
Lease, dated as of January 18, 2000, by and between the Company (by assignment
from BridgePoint International (Canada), Inc.) and 75 Broad, LLC, dated August
15, 2000.
 
33.           Assignment and Assumption of Lease Agreement, dated December 21,
2001, by and among Bridge Point International (Canada) Inc. and Access
Intregrated Technologies, Inc.
 
34.           Lease Agreement, dated September 12, 2005, by and between USA
Sunset Media, LLC and Access Integrated Technologies, Inc.
 
35.           First Amendment, dated January 10, 2006, to Lease Agreement, dated
September 12, 2005, by and between USA Sunset Media, LLC and Access Integrated
Technologies, Inc.
 
36.           Second Amendment, dated as of June 2, 2006, to Lease Agreement,
dated September 12, 2005, by and between USA Sunset Media, LLC and Access
Integrated Technologies, Inc.
 
37.           Lease Agreement, dated March 10, 2005, by and between 55 Madison
Avenue Associations, LLC and Access Integrated Technologies, Inc.
 
38.           First Lease Extension Agreement, dated as of January 16, 2009, to
Lease Agreement, dated March 10, 2005, by and between 55 Madison Avenue
Associations, LLC and Access Integrated Technologies, Inc.
 
39.           Standard Industrial/Commercial Single-Tenant Lease-Gross, dated as
of December 2, 1996, by and between David L. McNamara and McKibben
Communications, Inc.
 
40.           First Amendment to Lease, dated March 6, 2006, by and between the
David L. McNamara Family Trust, successor to David L. McNamara, and FiberSat
Global Services, Inc., successor to McKibben Communications, Inc.
 
41.           Lease for Communications Equipment Space, dated July 1, 2004, by
and between Time Warner Cable and FiberSat Global Services, LLC.
 
42.           Lease Agreement, dated September 15, 2008, by and between Quarry
Center, LLC and Access Integrated Technologies, Inc.
 
43.           Amended and Restated Employment Agreement, dated March 31, 2008,
by and between the Company and A. Dale Mayo.
 
44.           Separation Agreement & Release, dated March 31, 2009, by and
between the Company and Kevin Farrell.
 
 
 

--------------------------------------------------------------------------------

28
 
45.           Employment Agreement between Hollywood Software, Inc. and Robert
Jackovich.
 
46.           Employment Agreement, dated March 12, 2007, by and between
UniqueScreen Media, Inc. and William A. McGlamery.
 
47.           Non-Qualified Stock Option Agreement (granted under the Company
Stock Plan) by and between the Company and certain employees.
 
48.           Stock Option Agreement (granted under the Company Stock Plan) by
and between the Company and certain employees.
 
49.           Restricted Stock Unit Agreement (granted under the Company Stock
Plan) by and between the Company and certain employees.
 
50.           Restricted Stock Unit Agreement (granted under the Company Stock
Plan) by and between the Company and each of its directors.
 
51.           Employment Agreement, dated as of January 2007, by and between
Vistachiara Productions, Inc. and Jonathan Dern.
 
52.           Executive Confidentiality, Inventions and Noncompete Agreement,
dated as of January 2007, by and between Jonathan Dern, Access Integrated
Technologies, Inc.
 
53.           Employment Agreement, dated as of January 2007, by and between
Vistachiara Productions, Inc. and Michele Martell.
 
54.           Executive Confidentiality, Inventions and Noncompete Agreement,
dated as of January 2007, by and between Michele Martell, Access Integrated
Technologies, Inc.
 
55.           Confidentiality, Inventions and Noncompete Agreement, by and
between Access Integrated Technologies, Inc. and certain employees
 
56.           Agreement, by and between Access Integrated Technologies, Inc. and
Motion Picture Projectionists, Video Technicians, Theatrical Employees & Allied
Crafts Union Local 306 of the International Alliance of Theatrical Stage
Employees and Moving Picture Operators of the United States and Canada.
 
57.           Engagement Agreement, dated as of April 20, 2009, by and between
the Company and Imperial Capital, LLC.
 
58.           Side Letter, dated as of August 11, 2009, by and between the
Company and Imperial Capital, LLC.
 
59.           Registration Rights Agreement, dated as of August 11, 2009, by and
between the Company and Imperial Capital, LLC.
 
60.           Notes issued to purchasers pursuant to the Securities Purchase
Agreement, dated August 24, 2007, by and among the Company and certain
purchasers.
 
 
 

--------------------------------------------------------------------------------

29
 
61.           Asset Purchase Agreement, dated as of January 7, 2007, by and
between Access Integrated Technologies, Inc., Vistachiara Productions, Inc.,
BP/KTF, LLC and each member of BP/KTF, LLC.
 
62.           Letter of Credit, dated November 18, 2005, issued by JPMorgan
Chase Bank, N.A. on behalf of Hollywood Software, Inc. for the benefit of USA
Sunset Media, LLC.
 
63.           Subsidiary Guaranty in favor of the holders of certain notes,
dated August 24, 2007, by Access Digital Media, Inc., Core Technology Services,
Inc., Hollywood Software, Inc., Fibersat Global Services Inc., PLX Acquisition
Corp. and Vistachiara Productions, Inc.
 
64.           Lease Agreement, dated as of August 9, 2002, by and between OLP
Brooklyn Pavilion LLC and Pritchard Square Cinema LLC.
 
65.           First Amendment to Contract of Sale and Lease Agreement, dated as
of August 9, 2002, by and among Pritchard Square LLC, OLP Brooklyn Pavilion LLC
and Pritchard Square Cinema, LLC.
 
66.           Second Amendment to Contract of Sale and Lease Agreement, dated as
of April 2, 2003, by and among Pritchard Square LLC, OLP Brooklyn Pavilion LLC
and Pritchard Square Cinema, LLC.
 
67.           Third Amendment to Contract of Sale and Lease Agreement, dated as
of November 1, 2003, by and among Pritchard Square LLC, OLP Brooklyn Pavilion
LLC and Pritchard Square Cinema, LLC.
 
68.           Fourth Amendment to Lease Agreement, dated as of February 11,
2005, by and between ADM Cinema Corporation and OLP Brooklyn Pavilion LLC.
 
69.           Asset Purchase Agreement, dated January 7, 2007 between the
Company, Vistachiara Productions, Inc., BP/KTF, LLC and the members of BP/KTF,
LLC.
 
70.           Master Lease Agreement, dated as of June 1, 2009, by and between
VAR Resources, Inc. and the Company.
 
71.           Lease Agreement, dated as of January, 2009, by and between VAR
Resources, Inc. and the Company.
 
72.           Capital Lease, dated as of  May 20, 2009, by and between Access
Integrated Technologies, Inc. and International Datacasting.
 
73.           Master Lease Agreement, dated as of October 20, 2008, by and
between Access Integrated Technologies, Inc. and Insight Direct USA, Inc.
 
74.           Lease, dated as of November 20, 2008, by and between Access
Integrated Technologies, Inc. and Insight Direct USA, Inc.
 
 
 

--------------------------------------------------------------------------------

30
 
75.           Business Lease Agreement between Access Integrated Technologies,
Inc. and HP Financial Services.
 
76.           Equipment Finance Agreement between UniqueScreen Media, Inc. and
Falcon Leasing LLC.
 
77.           Services Agreement, dated as of August 11, 2009, by and between
Access Integrated Technologies, Inc. d/b/a Cinedigm Digital Cinema Corp. and
Aquifer Capital Group, LLC
 
78.           Master License Agreement, dated as of April 11, 2006, by and
between Christie/AIX, Inc. and ADM Cinema Corporation.
 
79.           Amendment to AIX Term Loan Agreement, dated as of August 9, 2007,
by and between Access Integrated Technologies, Inc. and Christie Digital
Systems, Inc.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 8
 
COMMERCIAL TORT CLAIMS
 
None.
 

 
 

--------------------------------------------------------------------------------

 

Schedule 9
 
DEPOSIT ACCOUNTS
 
Pledgor
Depositories
Type of Account
Accout #
Pledgor Address
Company
JPMorgan Chase Bank, N.A.
Checking Account
 
55 Madison Ave, Suite 300, Morristown, NJ 07960
ADM Cinema, Inc.
JPMorgan Chase Bank, N.A.
Checking Account
 
55 Madison Ave, Suite 300, Morristown, NJ 07960
Vistachiara Productions, Inc.
JPMorgan Chase Bank, N.A.
Checking Account
 
55 Madison Ave, Suite 300, Morristown, NJ 07960
Company
JPMorgan Chase Bank, N.A.
Checking Account
 
55 Madison Ave, Suite 300, Morristown, NJ 07960
Hollywood Software, Inc.
JPMorgan Chase Bank, N.A.
Certificate of Deposit
 
55 Madison Ave, Suite 300, Morristown, NJ 07960]
Hollywood Software, Inc.
JPMorgan Chase Bank, N.A.
Certificate of Deposit
 
55 Madison Ave, Suite 300, Morristown, NJ 07960]
UniqueScreen Media, Inc.
Marshall & Isley Bank
Checking Account
 
55 Madison Ave, Suite 300, Morristown, NJ 07960



SECURITIES ACCOUNTS
 
Pledgor
Depositories
Type of Account
Accout #
Pledgor Address
Company
JPMorgan Chase Bank, N.A.
Money Market Fund
 
55 Madison Ave, Suite 300, Morristown, NJ 07960




 
 

--------------------------------------------------------------------------------

 

Annex 1 to
Guarantee and Collateral Agreement
 
 
ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Grantor”), in favor of
___________________________, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Holders (the “Holders”) from time to time of the
Senior Secured Notes (the “Notes”) issued by Access Integrated Technologies,
Inc. (d/b/a Cinedigm Digital Cinema Corp.) (the “Issuer”) pursuant to the
Securities Purchase Agreement referred to below.  All capitalized terms not
defined herein shall have the meaning ascribed to them in such Notes.
 
W I T N E S S E T H :
 
WHEREAS, the Company and the purchasers identified in the Securities Purchase
Agreement (as defined below) have entered into a Securities Purchase Agreement,
dated as of August 11, 2009 (as amended, supplemented or otherwise modified from
time to time, the “Securities Purchase Agreement”);
 
WHEREAS, in connection with the issuance of the Notes, the Company and certain
of its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of August 11, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the ratable benefit
of the Secured Parties;
 
WHEREAS, the Notes require the Additional Grantor to become a party to the
Guarantee and Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED
BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.


 
 

--------------------------------------------------------------------------------

2

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 
 

 
[ADDITIONAL GRANTOR]
 
 
 
By:
 
   
Name:
Title:

 

 
 

--------------------------------------------------------------------------------

 

Annex 1-A to
Assumption Agreement
 
 
Supplement to Schedule 1
 
 
Supplement to Schedule 2
 
 
Supplement to Schedule 3
 
 
Supplement to Schedule 4
 
 
Supplement to Schedule 5
 
 
Supplement to Schedule 6
 
 
Supplement to Schedule 7
 
 
Supplement to Schedule 8
 
 
Supplement to Schedule 9
 
 
 

--------------------------------------------------------------------------------

 
 
Annex 2

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT
 
This Deposit Account Control Agreement dated as of __________, 20___ among
_______________ (the “Debtor”), [  ], as collateral agent, (the “Secured Party”)
and __________ (the “Bank”).  Capitalized terms used but not defined herein
shall have the meaning assigned in the Guarantee and Collateral Agreement dated
as of August [  ], 2009 among Access Integrated Technologies, Inc. (the
“Company”), the subsidiaries of the Company party thereto from time to time and
the Secured Party (the “Guarantee and Collateral Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.
 
1.           Establishment of Deposit Account.  The Bank hereby confirms that
(i) the Bank has established account number [identify account number] in the
name “[Debtor]” (such account and any successor account the “Deposit Account”),
and (ii) the Deposit Account is a “deposit account” as such term is defined in
§9-102 (a) (29) of the UCC.
 
2.           Security Interest. As security for the payment or performance, as
the case may be, in full of the Obligations, the Debtor granted to the Secured
Party, its successors and assigns, a security interest in all right, title or
interest in and to the Deposit Account pursuant to the Guarantee and Collateral
Agreement.  The Bank acknowledges the Secured Party's security interest in the
Deposit Account and that this Agreement constitutes notice of such security
interest and the Bank further acknowledges and agrees that it does not and shall
not object to or contest the Secured Party’s security interest in the Deposit
Account.
 
3.           Control.  If at any time the Bank shall receive any instructions
originated by the Secured Party directing disposition of the funds in the
Deposit Account, the Bank shall comply with such instructions without further
consent by the Debtor or any other person.  Each of the Bank and the Secured
Party may rely on notices and communications it believes in good faith to be
genuine and given by the appropriate party.
 
4.           Subordination of Lien; Waiver of Set-Off.  In the event that the
Bank has or subsequently obtains by agreement, operation of law or otherwise a
security interest in the Deposit Account or any funds credited thereto, the Bank
hereby agrees that such security interest shall be subordinate to the security
interest of the Secured Party.  Money and other items deposited to the Deposit
Account will not be subject to deduction, set-off, banker's lien, or any other
right in favor of any person other than the Secured Party (except that the Bank
may set off (i) all amounts due to it in respect of its customary fees and
expenses for the routine maintenance and operation of the Deposit Account, and
(ii) the face amount of any checks which have been credited to the Deposit
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).
 
5.           Choice of Law.  Both this Agreement and the Deposit Account shall
be governed by the laws of the State of New York.  Regardless of any provision
in any other agreement, for purposes of the UCC, New York shall be deemed to be
the Bank’s jurisdiction (within the meaning of §9-304 of the UCC) and the
Deposit Account shall be governed by the laws of the State of New York.
 
6.           Conflict with other Agreements.  There are no other agreements
entered into between the Bank and the Debtor with respect to the Deposit Account
except for [identify other agreements] (the “Account Agreements”).  In the event
of any conflict between this Agreement (or any portion thereof) and any other
agreement now existing (including the “Account Agreements”) or hereafter entered
into, the terms of this Agreement shall prevail.
 
 

--------------------------------------------------------------------------------

    2
 
 
7.           Amendments.  No amendment or modification of this agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all of the parties hereto.
 
8.           Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and of Debtor in the Deposit Account, the Bank does not know
of any claim to, or interest in, the Deposit Account or in any of the funds
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Deposit Account or in any funds carried therein,
the Bank will promptly notify the Secured Party and Debtor thereof.
 
9.           Notice of Sole Control.  If at any time the Secured Party delivers
to the Bank a Notice of Sole Control in substantially the form set forth in
Exhibit A hereto (a “Notice of Sole Control”), the Bank agrees that after
receipt of such notice, it will take all instructions with respect to the
Deposit Account solely from the Secured Party without further consent by the
Debtor.
 
10.           Permitted Investments.  Until such time as the Bank receives a
Notice of Sole Control signed by the Secured Party, the Debtor shall direct the
Bank with respect to the selection of investments to be made; provided, however,
that the Bank shall not honor any instruction to purchase any investments other
than investments of a type described on Exhibit B hereto.
 
11.           Statements and Confirmations.  The Bank will promptly send copies
of all statements, confirmations and other correspondence concerning the Deposit
Account simultaneously to each of the Debtor and the Secured Party at the
addresses set forth in Section 16 of this Agreement.
 
12.           Tax Reporting.  All items of interest, income, gain, expense and
loss recognized in the Deposit Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
 
13.           Representations, Warranties and Covenants of the Bank.  The Bank
hereby makes the following representations, warranties and covenants:
 
(a)           the Deposit Account has been established as set forth in Section 1
above and the Deposit Account will be maintained in the manner set forth herein
until termination of this Agreement.  The Bank shall not change the name or
account number of the Deposit Account without the prior written consent of the
Secured Party;
 
(b)           this Agreement is the valid and legally binding obligation of the
Bank; and
 
(c)           the Bank has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Deposit Account and/or any of the funds credited thereto pursuant to which
it has agreed to comply with instructions originated by such person.  The Bank
has not entered into any other agreement with the Debtor or Secured Party
purporting to limit or condition the obligation of the Bank to comply with
instructions as set forth in Sections 3 and 9 hereof.
 
14.           Representations, Warranties and Covenants of the Debtor.  The
Debtor represents and warrants to the other parties that:
 
(a)           this Agreement constitutes its duly authorized, legal, valid,
binding and enforceable obligation;
 
 

--------------------------------------------------------------------------------

4
 
(b)           the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereunder will not (i) constitute
or result in a breach of its certificate or articles of incorporation or
by-laws, or the provisions of any material contract to which it is a party or by
which it is bound or (ii) result in the violation of any law, regulation,
judgment, decree or governmental order applicable to it; and
 
(c)           all approvals and authorizations required to permit the execution,
delivery, performance and consummation of this Agreement and the transactions
contemplated hereunder have been obtained.
 
15.           Successors.  The terms of this Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives.
 
16.           Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person or when sent by telecopy or,
when sent by certified or registered United States mail, return receipt
requested, first-class postage prepaid, addressed to the party at the address
set forth below, the earlier of when received or five business days after being
sent.             
 
 Debtor:                 [  ]
[c/o Access Integrated Technologies, Inc.
d/b/a Cinedigm Digital Cinema Corp.]
55 Madison Ave., Suite 300
Morristown, N.J. 07960
Attention:  General Counsel
Telecopy:  973-290-0081
 
            [c/o Access Integrated Technologies, Inc.
d/b/a Cinedigm Digital Cinema Corp.]
55 Madison Ave., Suite 300
Morristown, N.J. 07960
Attention:  General Counsel
Telecopy:  973-290-0081
 
With copy to:
 
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention:  Jonathan Cooperman
 
Secured Party:                                Sageview Capital Master, L.P.
245 Lytton Avenue, Suite 250
Palo Alto, CA 94301
Attention:  Edward A. Gilhuly
Telecopy:  650-473-5401
 
With copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Jennifer Hobbs
 
Bank:
 
 

--------------------------------------------------------------------------------

5
 
Any party may change its address for notices in the manner set forth above.
 
17.           Termination.  The rights and powers granted herein to the Secured
Party have been granted in order to perfect its security interest in the Deposit
Account and are powers coupled with an interest and will neither be affected by
the bankruptcy of Debtor nor by the lapse of time.  The obligations of the Bank
hereunder shall continue in effect until the security interests of the Secured
Party in the Deposit Account has been terminated pursuant to the terms of the
Guarantee and Collateral Agreement and the Secured Party has notified the Bank
such termination in writing.
 
18.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 




[Signature Pages Follow]
 


 
 

--------------------------------------------------------------------------------

6
 

 
[NAME OF DEBTOR]
             
By:
       
Name:
     
Title:
             
[NAME OF COLLATERAL AGENT]
             
By:
       
Name:
     
Title:
             
[NAME OF BANK]
             
By:
       
Name:
     
Title:

 
 




 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A






[Letterhead of Collateral Agent]
 
 
[Date]
 
[Name and Address of Bank]
 
 
Attention:
 
Re:  Notice of Sole Control
 
Ladies and Gentlemen:
 
As referenced in the Deposit Account Control Agreement, dated as of __________,
20__, among [Debtor], us and you (a copy of which is attached) we hereby give
you notice of our sole control over deposit account number _____________ (the
“Deposit Account”) and all funds credited thereto.  You are hereby instructed
not to accept any direction, instructions or entitlement orders with respect to
the Deposit Account or the funds credited thereto from any person other than the
undersigned until the undersigned notifies you to the contrary, unless otherwise
ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
[Debtor].
 
Very truly yours,
 
[Collateral Agent]
 
By:
 
Title:
cc:           Debtor
 


 
 

--------------------------------------------------------------------------------

EXHIBIT B


Permitted Investments
 
1.  Marketable direct obligations issued by, or unconditionally guaranteed or
insured by, the United States or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within two
years from the date of acquisition;
 
2.  certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less (provided that if
such certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits are in an aggregate amount of $250,000 or less, having
maturities of two years or less) from the date of acquisition issued by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000;
 
3.  commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within nine months from the date of
acquisition;
 
4.  repurchase obligations of any commercial bank satisfying the requirements of
clause (2) of this Exhibit, having a remaining term of not more than 30 days,
with respect to securities issued or unconditionally guaranteed or insured by
the United States or issued by any agency thereof and backed by the full faith
and credit of the United States;
 
5.  securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least AA by S&P or Aa by
Moody’s;
 
6.  securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this Exhibit; and
 
7.  shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses 1 through 6 of this Exhibit or
money market funds that (A) comply with the criteria set forth in Rule 2a-7 of
the Securities and Exchange Commission under the Investment Company Act of 1940,
as amended, (B) are rated AAA by S&P and Aaa by Moody’s and (C) have portfolio
assets of at least $5,000,000,000.
 
 


 
 

--------------------------------------------------------------------------------

 

ANNEX 3
 
FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT
 
This Securities Account Control Agreement dated as of _______ __, 200_ among
[  ] (the “Debtor”), [  ], as collateral agent (the “Secured Party”) and
__________ (the “Securities Intermediary”).  Capitalized terms used but not
defined herein shall have the meaning assigned in the Guarantee and Collateral
Agreement dated as of August [  ], 2009 among Access Integrated Technologies,
Inc. (the “Company”), the subsidiaries of the Company party thereto from time to
time and the Secured Party (the “Guarantee and Collateral Agreement”).  All
references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York.
 
1.      Establishment of Securities Account.  The Securities Intermediary hereby
confirms that (i) the Securities Intermediary has established account number
[identify account number] in the name “Access Integrated Technologies, Inc.”
(such account and any successor account the “Securities Account”), (ii) the
Securities Account is a “securities account” as such term is defined in
§8-501(a) of the UCC, (iii) the Securities Intermediary shall, subject to the
terms of this Agreement, treat the Debtor as entitled to exercise the rights
that comprise any financial asset credited to the account, (iv) all property
delivered to the Securities Intermediary pursuant to the Guarantee and
Collateral Agreement will be promptly credited to the Securities Account, and
(v) all securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank.
 
2.      “Financial Assets” Election.  The Securities Intermediary hereby agrees
that each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Securities Account shall be
treated as a “financial asset” within the meaning of §8-102(a)(9) of the UCC.
 
3.      Security Interest.  As security for the payment or performance, as the
case may be, in full of the Obligations, the Debtor granted to the Secured
Party, its successors and assigns, a security interest in all right, title or
interest in and to the Securities Account pursuant to the Guarantee and
Collateral Agreement.  The Securities Intermediary acknowledges the Secured
Party's security interest in the Securities Account and that this Agreement
constitutes notice of such security interest and the Securities Intermediary
further acknowledges and agrees that it does not and shall not object to or
contest the Secured Party's security interest in the Securities Account.
 
4.      Entitlement Orders.  If at any time the Securities Intermediary shall
receive an “entitlement order” (within the meaning of §8-102(a)(8) of the UCC)
issued by the Secured Party and relating to the Securities Account, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Debtor or any other person.  Each of the Securities Intermediary
and the Secured Party may rely on notices and communications it believes in good
faith to be genuine and given by the appropriate party.
 
5.      Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in the Securities Account or any security
entitlement credited thereto, the Securities Intermediary hereby agrees that
such security interest shall be subordinate to the security interest of the
Secured Party.  The financial assets and other items deposited to the Securities
Account will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person other than the Secured Party (except that the
 
 
 

--------------------------------------------------------------------------------

2
 
Securities Intermediary may set off (i) all amounts due to it in respect of its
customary fees and expenses for the routine maintenance and operation of the
Securities Account, and (ii) the face amount of any checks which have been
credited to the Securities Account but are subsequently returned unpaid because
of uncollected or insufficient funds).
 
6.      Choice of Law.  Both this Agreement and the Securities Account shall be
governed by the laws of the State of New York.  Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction and the Securities Account (as well as
the securities entitlements related thereto) shall be governed by the laws of
the State of New York.
 
7.      Conflict with other Agreements.  There are no other agreements entered
into between the Securities Intermediary and the Debtor with respect to the
Securities Account except for [identify other agreements] (the “Account
Agreements”).  In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing (including the Account
Agreements) or hereafter entered into, the terms of this Agreement shall
prevail.
 
8.      Amendments.  No amendment or modification of this agreement or waiver of
any right hereunder shall be binding on any party hereto unless it is in writing
and is signed by all of the parties hereto.
 
9.      Notice of Adverse Claims.  Except for the claims and interest of the
Secured Party and of Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in §8-102(a) of the UCC)
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify the Secured
Party and Debtor thereof.
 
10.      Maintenance of Securities Account.  In addition to, and not in lieu of,
the obligation of the Securities Intermediary to honor entitlement orders as
agreed in §3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:
 
a.      Notice of Sole Control.  If at any time the Secured Party delivers to
the Securities Intermediary a Notice of Sole Control in substantially the form
set forth in Exhibit A hereto (a “Notice of Sole Control”), the Securities
Intermediary agrees that after receipt of such Notice of Sole Control, it will
take all instructions and entitlement orders with respect to the Securities
Account solely from the Secured Party without further consent by the Debtor.
 
b.      Voting Rights.  Until such time as the Securities Intermediary receives
a Notice of Sole Control pursuant to subsection 10(a) hereof, the Debtor shall
direct the Securities Intermediary with respect to the voting of any financial
assets credited to the Securities Account.
 
c.      Permitted Investments.  Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Secured Party, the Debtor shall
direct the Securities Intermediary with respect to the selection of investments
to be made; provided, however, that the Securities Intermediary shall not honor
any instruction to purchase any investments other than investments of a type
described on Exhibit B hereto.
 
d.      Statements and Confirmations.  The Securities Intermediary will promptly
send copies of all statements, confirmations and other correspondence concerning
the Securities Account and/or any
 
 
 

--------------------------------------------------------------------------------

3
 
financial assets credited thereto simultaneously to each of the Debtor and the
Secured Party at the addresses set forth in Section 14 of this Agreement.
 
e.      Tax Reporting.  All items of income, gain, expense and loss recognized
in the Securities Account shall be reported to the Internal Revenue Service and
all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
 
11.      Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:
 
 
a.
the Securities Account has been established as set for in Section1 above and the
Securities Account will be maintained in the manner set forth herein until
termination of this Agreement.  The Securities Intermediary shall not change the
name or account number of the Securities Account without the prior written
consent of the Secured Party;

 
 
b.
no financial asset is or will be registered in the name of Debtor, payable to
his order, or specially endorsed to him, except to the extent such financial
asset has been endorsed to the Securities Intermediary or in blank;

 
 
c.
this Securities Account Control Agreement is the valid and legally binding
obligation of the Securities Intermediary; and

 
 
d.
the Securities Intermediary has not entered into, and until the termination of
this Agreement will not enter into, any agreement with any other person relating
to any of the Securities Account and/or any financial assets credited thereto
pursuant to which it has agreed to comply with entitlement orders (as defined in
§8-102(a) (8) of the UCC) of such person.  The Securities Intermediary has not
entered into any other agreement with the Debtor or Secured Party purporting to
limit or condition the obligation of the Securities Intermediary to comply with
entitlement orders as set forth in Sections 4 and 10(a) hereof.

 
12.      Representations, Warranties and Covenants of the Debtor.  The Debtor
represents and warrants to the other parties that:
 
 
a.
this Agreement constitutes its duly authorized, legal, valid, binding and
enforceable obligation;

 
 
b.
the performance of its obligations under this Agreement and the consummation of
the transactions contemplated hereunder will not (i) constitute or result in a
breach of its certificate or articles of incorporation or by-laws, or the
provisions of any material contract to which it is a party or by which it is
bound or (ii) result in the violation of any law, regulation, judgment, decree
or governmental order applicable to it; and

 
 
c.
all approvals and authorizations required to permit the execution, delivery,
performance and consummation of this Agreement and the transactions contemplated
hereunder have been obtained.

 
 
 

--------------------------------------------------------------------------------

4
 
13.      Successors.  The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective corporate
successors or heirs and personal representatives.
 
14.      Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person or when sent by telecopy or,
when sent by certified or registered United States mail, return receipt
requested, first-class postage prepaid, addressed to the party at the address
set forth below, the earlier of when received or five business days after being
sent.
 

 
Debtor:
[  ]
     
[c/o Access Integrated Technologies, Inc.
d/b/a Cinedigm Digital Cinema Corp.]
55 Madison Ave., Suite 300
Morristown, N.J. 07960
Attention:  General Counsel
Telecopy: 973-290-0081
           
With copy to:
 
     
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Jonathan Cooperman
           
Secured Party:
Sageview Capital Master, L.P.
245 Lytton Avenue, Suite 250
Palo Alto, CA 94301
Attention:  Edward A. Gilhuly
Telecopy: 650-473-5401
           
With copy to:
 
     
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Jennifer Hobbs
 



Securities Intermediary:


Any party may change its address for notices in the manner set forth above.


15.      Termination.  The rights and powers granted herein to the Secured Party
have been granted in order to perfect its security interest in the Securities
Account are powers coupled with an interest and will neither be affected by the
bankruptcy of Debtor nor by the lapse of time.  The obligations of the
Securities Intermediary hereunder shall continue in effect until the security
interest of the Secured Party in the Securities Account has been terminated
pursuant to the terms of the Guarantee and Collateral Agreement and the Secured
Party has notified the Securities Intermediary of such termination in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
16.      Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 


[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 




 
[DEBTOR]
             
By:
     
Name:
   
Title:
                   
[COLLATERAL AGENT]
             
By:
     
Name:
   
Title:
                   
[NAME OF SECURITIES INTERMEDIARY]
             
By:
     
Name:
   
Title:
     




 
 

--------------------------------------------------------------------------------

7 

Exhibit A
[Letterhead of Secured Party]


[Date]
 
[Name and Address of Securities
   Intermediary]






Attention:                                                                    


Re:  Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Securities Account Control Agreement, dated as of
__________ __, 200_, among Access Integrated Technologies, Inc., us and you (a
copy of which is attached) we hereby give you notice of our sole control over
securities account number _____________ (the “Securities Account”) and all
financial assets credited thereto.  You are hereby instructed not to accept any
direction, instructions or entitlement orders with respect to the Securities
Account or the financial assets credited thereto from any person other than the
undersigned until the undersigned notifies you to the contrary, unless otherwise
ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
Access Integrated Technologies, Inc.
 
Very truly yours,


[Collateral Agent]






By:                                                          


Title:                                                       


cc:  Debtor

 
 

--------------------------------------------------------------------------------

8 

Exhibit B
Permitted Investments
 
1. Marketable direct obligations issued by, or unconditionally guaranteed or
insured by, the United States or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within two
years from the date of acquisition;


2. certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less (provided that if such
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits are in an aggregate amount of $250,000 or less, having maturities
of two years or less) from the date of acquisition issued by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $500,000,000;


3. commercial paper of an issuer rated at least A-1 by Standard & Poor’s Ratings
Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or
carrying an equivalent rating by a nationally recognized rating agency if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within nine months from the date of acquisition;


4. repurchase obligations of any commercial bank satisfying the requirements of
clause (2) of this Exhibit, having a remaining term of not more than 30 days,
with respect to securities issued or unconditionally guaranteed or insured by
the United States or issued by any agency thereof and backed by the full faith
and credit of the United States;


5. securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least AA by S&P or Aa by
Moody’s;


6. securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (2) of this Exhibit; and


7. shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses 1 through 6 of this Exhibit or
money market funds that (A) comply with the criteria set forth in Rule 2a-7 of
the Securities and Exchange Commission under the Investment Company Act of 1940,
as amended, (B) are rated AAA by S&P and Aaa by Moody’s and (C) have portfolio
assets of at least $5,000,000,000.


 

 
 
 
 


 